Exhibit 10.1

 

OXFORD INDUSTRIES, INC.

 

DEFERRED COMPENSATION PLAN

 

(As amended and restated effective September 1, 2010)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

Section 1.1.

Account

1

Section 1.2.

Beneficiary

1

Section 1.3.

Board

1

Section 1.4.

Code

1

Section 1.5.

Committee

1

Section 1.6.

Company

1

Section 1.7.

Compensation

1

Section 1.8.

Director

1

Section 1.9.

Discretionary Contribution

2

Section 1.10.

Election Period

2

Section 1.11.

Eligible Compensation

2

Section 1.12.

Eligible Employee

2

Section 1.13.

Eligible Participant

2

Section 1.14.

Employee

2

Section 1.15.

ERISA

2

Section 1.16.

Excess Compensation

2

Section 1.17.

401(k) Plan

2

Section 1.18.

Matching Contribution

2

Section 1.19.

Maximum Deferral Percentage

2

Section 1.20.

Minimum Deferral Amount

3

Section 1.21.

Oxford

3

Section 1.22.

Plan

3

Section 1.23.

Plan Year

3

Section 1.24.

Pre-2005 Oxford Plan

3

Section 1.25.

Retirement Age

3

Section 1.26.

Separates from Service or Separation from Service

3

(a)

Leaves of Absence

3

(b)

Status Change

3

(c)

Termination of Employment

4

(d)

Separation of Director

4

(e)

Controlled Group

4

Section 1.27.

Tommy Bahama Plan

4

Section 1.28.

Years of Service

4

 

 

 

ARTICLE II PARTICIPATION AND DEFERRAL ELECTIONS

5

Section 2.1.

Start-Up Deferral Elections

5

(a)

Eligible Employees

5

(b)

Directors

5

Section 2.2.

Annual Deferral Elections

5

(a)

Salary

5

(b)

Bonuses

6

(c)

Commissions

6

(d)

Directors’ Deferrals

6

Section 2.3.

Minimum Deferral Amount

7

Section 2.4.

Ongoing Election

7

Section 2.5.

Effect of Hardship Withdrawal

7

 

i

--------------------------------------------------------------------------------


 

Section 2.6.

Form of Elections

7

 

 

 

ARTICLE III MATCHING CONTRIBUTIONS

7

 

 

ARTICLE IV DISCRETIONARY CONTRIBUTIONS

7

 

 

ARTICLE V ACCOUNT ADJUSTMENTS

8

Section 5.1.

General

8

Section 5.2.

Deferrals

8

Section 5.3.

Matching and Discretionary Contributions

8

Section 5.4.

Phantom Investments

8

Section 5.5.

Phantom Investment Election

8

Section 5.6.

Phantom Investment Adjustments

8

 

 

 

ARTICLE VI VESTING

8

Section 6.1.

Amounts Deferred

8

Section 6.2.

Matching Contributions

8

Section 6.3.

Discretionary Contributions

8

 

 

 

ARTICLE VII DISTRIBUTIONS

9

Section 7.1.

Distribution Elections

9

(a)

General

9

(b)

Ongoing Election

9

(c)

Default

9

Section 7.2.

Time of Distribution

9

(a)

Separation from Service

9

(b)

Death

9

(c)

In-Service

9

(d)

Hardship Withdrawal due to Unforeseeable Emergency

10

(e)

Delay of Payments Under Certain Circumstances

10

Section 7.3.

Distribution Forms

11

(a)

Separation from Service After Retirement Age

11

(b)

Separation from Service Before Retirement Age or Death

11

(c)

In-Service

11

(d)

Installments

11

Section 7.4.

Beneficiary

11

 

 

 

ARTICLE VIII NO FUNDING OBLIGATION

11

 

 

ARTICLE IX COMPLIANCE WITH CODE SECTION 409A

12

 

 

ARTICLE X MISCELLANEOUS

12

Section 10.1.

Medium of Payment

12

Section 10.2.

Making and Revoking Elections and Designations

12

Section 10.3.

Statements

12

Section 10.4.

Claims Procedure

12

Section 10.5.

Withholding

12

Section 10.6.

No Liability

12

Section 10.7.

Nonalienation of Benefits

12

Section 10.8.

Plan Administration

13

Section 10.9.

Construction

13

Section 10.10.

No Contract of Employment

13

Section 10.11.

ERISA

13

 

ii

--------------------------------------------------------------------------------


 

Section 10.12.

Amendment and Termination

13

Section 10.13.

Pre-2005 Oxford Plan

13

(a)

Pre-2005 Deferrals

13

(b)

Post-2004 and Pre-2006 Deferrals

14

Section 10.14.

Tommy Bahama Plan

14

(a)

Pre-2005 Deferrals

14

(b)

Post-2004 and Pre-2006 Deferrals

14

Section 10.15.

Special Transition Bonus Election

14

 

 

 

EXHIBIT A

 

A-1

 

 

 

EXHIBIT B

 

B-1

 

 

 

EXHIBIT C

 

C-1

 

 

 

EXHIBIT D

 

D-1

 

iii

--------------------------------------------------------------------------------


 

OXFORD INDUSTRIES, INC.

 

DEFERRED COMPENSATION PLAN

 

(As amended and restated effective September 1, 2010)

 

The primary purpose of this Plan is to assist Oxford Industries, Inc. (“Oxford”)
and its subsidiaries in attracting and retaining employees and directors of
exceptional ability by (a) allowing a select group of management or
highly-compensated employees of Oxford and certain of its subsidiaries, and
nonemployee members of Oxford’s Board of Directors, to defer the payment of a
portion of their compensation that otherwise would become payable to them, and
(b) providing for discretionary contributions and matching contributions for
Eligible Employees based on compensation that exceeds the compensation that may
be taken into account under the Oxford Industries, Inc. Retirement Savings Plan
or as a result of the dollar limitation applicable to the 401(k) Plan under
Section 401(a)(17) of the Code.  This Plan is an amendment and restatement of
the Oxford Industries, Inc. Deferred Compensation Plan (as amended and restated
effective January 1, 2008, and as subsequently amended).  The terms of the Plan
supersede those of the Oxford Industries, Inc. Non-Qualified Deferred
Compensation Plan adopted effective January 1, 2001, and the Viewpoint
International, Inc. Nonqualified Deferred Compensation Plan adopted effective
July 20, 2001, except with respect to amounts deferred prior to January 1, 2006,
as provided in Sections 10.13 and 10.14.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                                           Account — means the
bookkeeping account maintained by or at the direction of the Committee to show
as of any date the benefit of each Eligible Participant.  Separate subaccounts
may be established and maintained as part of an Eligible Participant’s Account
as the Committee deems necessary or appropriate to administer this Plan.

 

Section 1.2.                                           Beneficiary — means the
person or persons designated as such in accordance with Section 7.4.

 

Section 1.3.                                           Board — means the Board
of Directors of Oxford.

 

Section 1.4.                                           Code — means the Internal
Revenue Code of 1986, as amended, and rules and regulations promulgated
thereunder, and any successor thereto.

 

Section 1.5.                                           Committee — means the
committee appointed by the Board to administer the Plan.

 

Section 1.6.                                           Company — means Oxford
and each subsidiary of Oxford that is designated by the Board as a participating
company under this Plan.

 

Section 1.7.                                           Compensation — means, for
any Plan Year, “compensation” as defined in the 401(k) Plan for purposes of
determining the amount of pre-tax contributions and matching contributions under
such plan, without regard to any limitations on compensation imposed under
Section 401(a)(17) of the Code, plus any deferrals made under this Plan for such
Plan Year.

 

Section 1.8.                                           Director — means any
individual who is a member of the Board and who is not an Employee.

 

--------------------------------------------------------------------------------


 

Section 1.9.                                           Discretionary
Contribution — means the amount, if any, credited to an Eligible Employee’s
Account in accordance with Article IV.

 

Section 1.10.                                     Election Period — means an
annual enrollment period described in Section 2.2(a), (b)(2), (c) and (d); a
30-day (or shorter) enrollment period described in Section 2.1(a) and (b); or a
Performance-based Election Period described in Section 2.2(b)(1).

 

Section 1.11.                             Eligible Compensation — means all
amounts that may be eligible for deferral under this Plan.  More specifically,
(i) with respect to an Eligible Employee, “Eligible Compensation” means the
Eligible Employee’s base salary, bonus and, if authorized by the Committee for a
Plan Year, commissions; and (ii) with respect to a Director, “Eligible
Compensation” means cash compensation payable to the Director for service on the
Board and committees thereof as cash retainers (excluding any such amount
payable in the form of Oxford stock pursuant to an election by a Director made
before the deadline for making a deferral election under this Plan) and meeting
fees.  Additionally, with respect to an Eligible Employee, Eligible Compensation
payable after the last day of the Plan Year for services performed during the
final payroll period described in Section 3401(b) of the Code containing the
last day of the Plan Year shall be treated for purposes of this Plan as Eligible
Compensation for services performed in the Plan Year during which such amount is
paid.  With respect to a Director, Eligible Compensation payable before the last
day of the Plan Year for services performed during the final quarterly
compensation period (under Oxford’s compensation practices for Directors)
containing the last day of the Plan Year shall be treated for purposes of this
Plan as Eligible Compensation for services performed in the Plan Year during
which such amount is paid.

 

Section 1.12.                                     Eligible Employee — means, for
each Plan Year, any Employee of a Company who was an Eligible Employee on
December 31, 2009, and any other Employee of a Company whose gross annual rate
of base salary is $150,000 or more.  The Committee in its discretion may adjust
the foregoing salary threshold for Plan Years subsequent to Plan Year 2010;
provided, however, that unless otherwise determined by the Committee, an
increase in the salary threshold shall not apply to an Employee who commenced
participation in the Plan prior to the Plan Year in which such increase is
effective.

 

Section 1.13.                                         Eligible Participant —
means each Director and Eligible Employee.

 

Section 1.14.                                     Employee — means an employee
of Oxford or any subsidiary of Oxford.

 

Section 1.15.                                     ERISA — means the Employee
Retirement Income Security Act of 1974, as amended.

 

Section 1.16.                                     Excess Compensation — means
the excess of an Eligible Employee’s Compensation for a Plan Year over the
Eligible Employee’s “compensation” as defined in the 401(k) Plan for purposes of
determining the amount of pre-tax contributions and matching contributions under
such plan for such Plan Year.

 

Section 1.17.                                     401(k) Plan — means the Oxford
Industries, Inc. Retirement Savings Plan, as amended and as in effect from time
to time, or any other successor defined contribution maintained by Oxford or
another Company that qualifies under Section 401(a) of the Code and satisfies
the requirements of Section 401(k) of the Code.

 

Section 1.18.                                     Matching Contribution — means
the amount credited to an Eligible Employee’s Account in accordance with
Article III.

 

Section 1.19.                                     Maximum Deferral Percentage —
means, with respect to an Eligible Participant for each Plan Year, the maximum
percentage of the Eligible Participant’s Eligible Compensation that can

 

2

--------------------------------------------------------------------------------


 

be deferred under the Plan, which (i) with respect to an Eligible Employee,
shall be 50% of his or her base salary, 100% of his or her bonus and, if
authorized by the Committee for a Plan Year, 50% of his or her commissions,
unless otherwise determined by the Committee prior to the beginning of such Plan
Year; provided, however, that no deferral election may reduce an Eligible
Employee’s compensation below an amount necessary to satisfy applicable
employment and income tax withholding requirements; and (ii) with respect to a
Director, shall be 100% of his or her cash retainer and 100% of his or her
meeting fees for each Plan Year, unless otherwise determined by the Committee
prior to the beginning of such Plan Year.

 

Section 1.20.                                     Minimum Deferral Amount —
means, for each Plan Year, an amount equal to 1% of an Eligible Employee’s base
salary, unless otherwise determined by the Committee prior to the beginning of
such Plan Year.

 

Section 1.21.                                     Oxford — means Oxford
Industries, Inc. and any successor to Oxford Industries, Inc.

 

Section 1.22.                                     Plan — means this Oxford
Industries, Inc. Deferred Compensation Plan, as amended and restated effective
September 1, 2010, as it may be amended in accordance with the terms hereof from
time to time.

 

Section 1.23.                                     Plan Year — means the calendar
year.

 

Section 1.24.                                     Pre-2005 Oxford Plan — means
the Oxford Industries, Inc. Non-Qualified Deferred Compensation Plan adopted
effective January 1, 2001, as thereafter amended, as such amended plan was in
effect on October 3, 2004.

 

Section 1.25.                                     Retirement Age — means, with
respect to an Eligible Employee, age 55 and 5 Years of Service; each Director
shall at all times be deemed to have attained Retirement Age for purposes of
this Plan.

 

Section 1.26.                                     Separates from Service or
Separation from Service — means the termination of employment with Oxford and
its subsidiaries or cessation of Board service, as the case may be, in such a
manner as to constitute a “separation from service” (other than death) within
the meaning of Section 409A of the Code.

 

As a general overview of Code Section 409A’s definition of “separation from
service”, an Eligible Participant separates from service if an Eligible Employee
has a termination of employment or a Director ceases to perform services (in
either case, other than for death) with Oxford and all members of the controlled
group, determined in accordance with the following:

 

(a)                                  Leaves of Absence.  For Eligible Employees,
the employment relationship is treated as continuing intact while the Eligible
Employee is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed 6 months, or, if longer, so long as
the Eligible Employee retains a right to reemployment with the Company or a
member of the controlled group under an applicable statute or by contract.  A
leave of absence constitutes a bona fide leave of absence only while there is a
reasonable expectation that the Eligible Employee will return to perform
services for Oxford or a member of the controlled group.  If the period of leave
exceeds 6 months and the Eligible Employee does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
6-month period.

 

(b)                                 Status Change.  Generally, if an Eligible
Employee performs services both as an Employee and an independent contractor,
the Eligible Employee must separate from service both as an

 

3

--------------------------------------------------------------------------------


 

Employee and as an independent contractor pursuant to standards set forth in
Treasury Regulations to be treated as having a separation from service. 
However, if an Eligible Employee provides services as an Employee and as a
member of the Board, the services provided as a Director are not taken into
account in determining whether the Eligible Employee has a separation from
service as an Employee for purposes of this Plan.

 

(c)                                  Termination of Employment.  Whether a
termination of employment has occurred is determined based on whether the facts
and circumstances indicate that the Company, all members of the controlled group
and the Eligible Employee reasonably anticipate that (1) no further services
will be performed after a certain date, or (2) the level of bona fide services
the Eligible Employee will perform after such date (whether as an Employee or as
an independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an Employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to Oxford and all members of the controlled group if the
Eligible Employee has been providing services to Oxford and all members of the
controlled group for less than 36 months).  Facts and circumstances to be
considered in making this determination include, but are not limited to, whether
the Eligible Employee continues to be treated as an Employee for other purposes
(such as continuation of salary and participation in employee benefit programs),
whether similarly-situated service providers have been treated consistently, and
whether the Eligible Employee is permitted, and realistically available, to
perform services for other service recipients in the same line of business.  For
periods during which an Eligible Employee is on a paid bona fide leave of
absence and has not otherwise terminated employment as described in subsection
(a) above, for purposes of this subsection, the Eligible Employee is treated as
providing bona fide services at a level equal to the level of services that the
Eligible Employee would have been required to perform to receive the
compensation paid with respect to such leave of absence.  Periods during which
an Eligible Employee is on an unpaid bona fide leave of absence and has not
otherwise terminated employment are disregarded for purposes of this subsection
(including for purposes of determining the applicable 36-month (or shorter)
period).

 

(d)                                 Separation of Director.  For Directors,
whether a separation from service has occurred is determined based on whether
the facts and circumstances indicate that Oxford and the Director reasonably
anticipate that the Director has ceased to perform services under circumstances
constituting a good faith and complete termination of the relationship (and only
if Oxford does not anticipate a renewal of the relationship or the Director
becoming an Employee).  If a Director also provides additional services as an
independent contractor, the Director will not be considered to have a separation
from service for purposes of Section 409A until he or she has separated from
service both as a Director and as an independent contractor.

 

(e)                                  Controlled Group.  For purposes of this
Section 1.25, “controlled group” means any other entity that would be required
to be aggregated with Oxford under Code Sections 414(b) or (c), determined,
however, by using “at least 50 percent” instead of “at least 80 percent” in
applying Code Section 414(b) or (c).

 

Section 1.27.                                     Tommy Bahama Plan — means the
Viewpoint International, Inc. Nonqualified Deferred Compensation Plan adopted
effective July 20, 2001 as thereafter amended, as such amended plan was in
effect on October 3, 2004.

 

Section 1.28.                                     Years of Service — means
“years of service” as defined in the 401(k) Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

PARTICIPATION AND DEFERRAL ELECTIONS

 

Section 2.1.                                           Start-Up Deferral
Elections.  Each person who first qualifies as an Eligible Participant after the
beginning of a Plan Year but before the annual enrollment period for the next
following Plan Year, or after the beginning of a performance period, and who is
treated as first becoming eligible to participate in the Plan or any “account
balance” plan aggregated with the Plan under the plan aggregation rules of
Section 409A of the Code, shall be eligible to elect to participate in this Plan
during the 30-day period (or a shorter period specified by the Committee)
starting on the date he or she first qualifies as an Eligible Participant.  All
such elections shall be made in conformance with the rules under Section 409A of
the Code for determining whether such an Eligible Participant may be treated as
first becoming eligible.

 

(a)                                  Eligible Employees.  Each such Eligible
Employee may elect prior to the end of such 30-day (or shorter) period to defer
from his or her Eligible Compensation up to the Maximum Deferral Percentage (in
whole percentage increments) of his or her base salary and bonus, and (if
authorized by the Committee) commissions, for services performed after the date
the Eligible Employee’s deferral election is made and becomes effective.  Any
such election shall be irrevocable at the end of such 30-day (or shorter) period
and through the end of the Plan Year or performance period for which it is made
(except as provided in Section 2.5).  Any such deferral of salary, or of
commissions if applicable, shall be effective beginning with the paycheck for
the first regular payroll period beginning after the deferral election is made
and becomes effective.  The amount of any bonus deferred with respect to an
election made after the beginning of a performance period will be prorated in
accordance with Section 409A of the Code.

 

(b)                                 Directors.  Each such Director may elect
prior to the end of such 30-day (or shorter) period to defer from his or her
Eligible Compensation up to the Maximum Deferral Percentage (in whole percentage
increments) of his or her cash retainer and meeting fees for services performed
thereafter.  Such deferral elections shall first relate to (i) a Director’s cash
retainer for the 3-month period for which quarterly payments of Director
compensation are made that begins after the date the Director’s deferral
election is made and becomes effective, and (ii) a Director’s meeting fees for
all meetings of the Board (or a committee thereof) that are held after the date
the Director’s deferral election is made and becomes effective.  Each Director
on September 1, 2010, may elect to participate in the Plan for the remainder of
the 2010 Plan Year on or prior to September 13, 2010.  In any case, any such
election shall be irrevocable at the end of such 30-day (or shorter) period and
through the end of the Plan Year for which it is made (except as provided in
Section 2.5).

 

Section 2.2.                                           Annual Deferral
Elections.

 

(a)                                  Salary.  An Eligible Employee shall have
the right during the enrollment period established by the Committee to defer up
to the Maximum Deferral Percentage (in whole percentage increments) of his or
her base salary for services performed in the following Plan Year.  Any such
election that is not revoked by December 31 following (or coinciding with) the
end of the enrollment period shall become irrevocable (at the end of the day) on
such December 31 and shall remain irrevocable through the end of the Plan Year
for which it is made (except as provided in Section 2.5).

 

5

--------------------------------------------------------------------------------


 

(b)                                 Bonuses.

 

(1)                                  Performance-Based Compensation Bonus.  An
Eligible Employee may elect during the annual enrollment period or any other
election period described in clause (iii) below to defer up to the Maximum
Deferral Percentage (in whole percentage increments) of a “performance-based
compensation” bonus earned for services performed during such performance
period; provided that (i) such bonus constitutes “performance-based
compensation” within the meaning of Section 409A of the Code, (ii) the
performance period is at least 12 months, (iii) the election period ends at
least 6 months before the end of the performance period (the “Performance-based
Election Period”), (iv) the Eligible Employee has been an Employee continuously
from the date upon which the performance criteria were established through the
date of such election, and (v) at the time of the election, the
performance-based compensation is not substantially certain to be paid or is not
readily ascertainable.  Any such election that is not revoked by the end of the
applicable enrollment period described above shall be irrevocable immediately
following such enrollment period and shall remain irrevocable through the end of
the performance period (except as provided in Section 2.5).

 

(2)                                  Other Bonuses.  If a bonus is not intended
to satisfy the requirements for “performance-based compensation” within the
meaning of Section 409A of the Code, then an Eligible Employee may elect during
an annual enrollment period established by the Committee to defer up to the
Maximum Deferral Percentage (in whole percentage increments) of such bonus that
otherwise would be payable to such Eligible Employee for services performed
during the performance period that begins in the following Plan Year.  Any such
election that is not revoked by December 31 following (or coinciding with) the
end of the enrollment period shall become irrevocable (at the end of the day) on
such December 31 and shall remain irrevocable through the end of such
performance period (except as provided in Section 2.5).

 

(c)                                  Commissions.  If the Committee in its
discretion determines to allow deferrals to be made with respect to commissions
for any Plan Year, an Eligible Employee may elect during the annual enrollment
period established by the Committee preceding such Plan Year to defer up to the
Maximum Deferral Percentage (in whole percentage increments) of his or her
commissions that are treated under Section 409A of the Code as attributable to
services performed by him or her during such Plan Year.  Any such election that
is not revoked by December 31 following (or coinciding with) the end of the
enrollment period shall become irrevocable (at the end of the day) on such
December 31 and shall remain irrevocable through the end of such performance
period (except as provided in Section 2.5).

 

(d)                                 Directors’ Deferrals.

 

(1)                                  Cash Retainers.  A Director shall have the
right during the enrollment period established by the Committee to defer up to
the Maximum Deferral Percentage (in whole percentage increments) of his or her
cash retainers for services in the following Plan Year.  Such deferral elections
shall relate to a Director’s cash retainers that would, absent such deferral,
have been paid during such Plan Year (e.g., quarterly payments of cash retainers
that are regularly paid at the end of March, June, September and December of
each Plan Year under Oxford’s compensation practices for Directors, or otherwise
as in effect from time to time).  Any such election that is not revoked by
December 31 following (or coinciding with) the end of the enrollment period
shall become irrevocable (at the end of the day) on such December 31 and shall
remain irrevocable through the end of the Plan Year for which it is made (except
as provided in Section 2.5).

 

(2)                                  Meeting Fees.  A Director shall have the
right during the enrollment period established by the Committee to defer up to
the Maximum Deferral Percentage (in whole percentage increments) of his or her
meeting fees for services in the following Plan Year.  Such

 

6

--------------------------------------------------------------------------------


 

deferral elections shall relate to a Director’s meeting fees that would, absent
such deferral, have been paid during such Plan Year (e.g., payments of meeting
fees that are regularly made in connection with each meeting of the Board or a
committee thereof in accordance with Oxford’s compensation practices for
Directors, or otherwise as in effect from time to time).  Any such election that
is not revoked by December 31 following (or coinciding with) the end of the
enrollment period shall become irrevocable (at the end of the day) on such
December 31 and shall remain irrevocable through the end of the Plan Year for
which it is made (except as provided in Section 2.5).

 

Section 2.3.                                           Minimum Deferral Amount. 
An Eligible Employee’s deferral elections for a Plan Year must provide for a
deferral at least equal to the Minimum Deferral Amount for the Eligible Employee
for that Plan Year (prorated for a start-up election pursuant to Section 2.1 or
upon Separation from Service during a Plan Year).

 

Section 2.4.                                           Ongoing Election.  A
deferral election made in accordance with Sections 2.1 or 2.2 shall remain in
effect for a subsequent Plan Year (or subsequent performance period in the case
of a “performance-based compensation” deferral) unless revised or revoked during
the enrollment period for such Plan Year or performance period, unless the
Committee requires a new election.

 

Section 2.5.                                           Effect of Hardship
Withdrawal.  An Eligible Participant who has taken a hardship withdrawal
pursuant to Section 7.2(d), or has taken a hardship withdrawal pursuant to the
401(k) Plan, shall have his or her deferral election under this Plan
automatically cancelled effective immediately upon such withdrawal and for the
remainder of the Plan Year and performance period, or for the remainder of the
Plan Year and any subsequent Plan Year and performance period in which deferrals
under the 401(k) Plan are suspended.  Such Eligible Participant may recommence
participation in the Plan only during an annual enrollment period or a
Performance-based Election Period and his or her election shall not become
effective until the beginning of the following Plan Year or, with respect to the
deferral of “performance-based compensation,” the applicable performance period.

 

Section 2.6.                                           Form of Elections.  Any
deferral election shall be made in the form and manner provided by the Committee
for this purpose and in accordance with such other rules and procedures as may
be established from time to time by the Committee.

 

ARTICLE III

 

MATCHING CONTRIBUTIONS

 

Unless otherwise determined by the Committee, Oxford shall credit the Account of
each Eligible Employee who elects to defer the Minimum Deferral Amount for a
Plan Year with a Matching Contribution equal to 2% of his or her Excess
Compensation for such Plan Year.  (Matching Contributions do not apply with
respect to Directors).

 

ARTICLE IV

 

DISCRETIONARY CONTRIBUTIONS

 

The Committee may credit each Eligible Employee’s Account with a Discretionary
Contribution, if any, at such times and in such amounts as recommended by the
Committee and approved by the Nominating, Compensation & Governance Committee of
the Board, or the Board, in its sole discretion.  (Discretionary Contributions
do not apply with respect to Directors).

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

 

ACCOUNT ADJUSTMENTS

 

Section 5.1.                                           General.  An Eligible
Participant’s benefit under this Plan shall be based entirely on the dollar
value credited to his or her Account at any time, which will depend upon the
amount deferred under Article II, any Matching Contributions credited under
Article III, any Discretionary Contributions credited under Article IV, and the
phantom investment adjustments made in accordance with this Article V.

 

Section 5.2.                                           Deferrals.  Amounts
deferred by an Eligible Participant shall be credited to his or to her Account
as soon as practicable after the date that such Eligible Compensation otherwise
would have been payable to the Eligible Participant if no election had been made
under Article II.

 

Section 5.3.                                           Matching and
Discretionary Contributions.  The Matching Contribution and Discretionary
Contribution, if any, shall be credited to an Eligible Employee’s Account as of
the end of the calendar year, or at such time as otherwise may be determined by
the Committee in its absolute discretion.

 

Section 5.4.                                           Phantom Investments.  The
Committee from time to time shall select one or more investment funds that will
serve as hypothetical investment options for the deferrals, Matching
Contributions and Discretionary Contributions credited to an Account (“phantom
investment funds”).  The Committee may establish limits on the portion of an
Account that may be invested hypothetically in any phantom investment fund or in
any combination of phantom investment funds.

 

Section 5.5.                                           Phantom Investment
Election.  Each Eligible Participant shall elect pursuant to procedures
established by the Committee to treat the amounts credited to his or her Account
as if they were invested in one or more phantom investment funds (a “phantom
investment election”).  An Eligible Participant may change his or her phantom
investment elections in accordance with the Committee’s procedures.  Any phantom
investment election shall be effective only if made in accordance with the
Committee’s procedures.

 

Section 5.6.                                           Phantom Investment
Adjustments.  The Committee shall cause the Eligible Participant’s Account to be
adjusted from time to time for any earnings and losses as if it were invested in
accordance with the Eligible Participant’s phantom investment elections.  Such
adjustments shall be made until his or her Account is distributed in full under
Article VII.

 

ARTICLE VI

 

VESTING

 

Section 6.1.                                           Amounts Deferred.  An
Eligible Participant shall be 100% vested at all times in the Eligible
Participant’s deferrals and the earnings thereon.

 

Section 6.2.                                           Matching Contributions. 
An Eligible Employee’s Matching Contributions, and earnings thereon, shall be
100% vested at all times, unless otherwise determined by the Committee prior to
crediting to the Eligible Employee’s Account.

 

Section 6.3.                                           Discretionary
Contributions.  An Eligible Employee’s Discretionary Contributions, and earnings
thereon, shall become vested as determined by the Committee and as approved by
the Nominating, Compensation & Governance Committee of the Board, or the Board.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VII

 

DISTRIBUTIONS

 

Section 7.1.                                           Distribution Elections.

 

(a)                                  General.  At the same time as an Eligible
Participant makes a deferral election under Article II, he or she shall elect,
pursuant to Section 7.2, the time as of which contributions credited to his or
her Account for such Plan Year (adjusted as provided under Article V) will be
distributed and, pursuant to Section 7.3, the form in which such distribution
will be made.

 

(b)                                 Ongoing Election.  In the absence of any
contrary rule established by the Committee before the applicable Election
Period, a Separation from Service distribution election shall remain in effect
for contributions credited to an Account for a subsequent Plan Year (or
subsequent performance period in the case of a “performance-based compensation”
deferral), unless revised or revoked during the Election Period for such Plan
Year or the Performance-based Election Period.  An in-service distribution
election will apply only to the Plan Year or performance period with respect to
which the election was made and will not apply to a subsequent Plan Year or
performance period.

 

(c)                                  Default.  If an Eligible Participant fails
to make an election as to the time or form of distribution of his or her Account
(or subaccount, as applicable), his or her distribution will be made in a lump
sum in the first calendar month that begins 6 months after the date of his or
her Separation from Service.

 

Section 7.2.                                           Time of Distribution. 
Distribution of an Eligible Participant’s Account (or subaccount, as applicable)
may be made as a result of the Eligible Participant’s Separation from Service,
death, the occurrence of a hardship due to an unforeseeable emergency, or at a
specified time while the Eligible Participant is still an Employee or a
Director.

 

(a)                                  Separation from Service.  If distribution
is made as a result of the Eligible Participant’s Separation from Service, it
will be made or commence in the first calendar month that begins (1) 6 months or
12 months (as selected by the Eligible Participant) after the date the Eligible
Participant Separates from Service, if the Separation from Service is after
Retirement Age, or (2) 6 months after the date the Eligible Employee Separates
from Service, if the Separation from Service is before Retirement Age.  If
distribution is to be made in annual installments, any subsequent annual
installments shall be made in February of the applicable year.

 

(b)                                 Death.  If an Eligible Participant dies
before distributions commence, distribution will be made in the first month of
the calendar quarter immediately following the quarter in which his or her death
occurred.  If an Eligible Participant dies after distributions have commenced
pursuant to his or her Separation from Service or paragraph (c) below, the
balance, if any, of his or her Account will be distributed in the first month of
the calendar quarter immediately following the quarter in which his or her death
occurred.

 

(c)                                  In-Service.  An Eligible Participant may
elect that his or her subaccount for a Plan Year or performance period be
distributed or commence to be distributed in February of any calendar year that
begins at least 2 years after the end of the Plan Year for which the deferrals
were credited to such subaccount; provided he or she is an Employee or a
Director on the date of the distribution.  An Eligible Participant may revise
such in-service distribution election to change the time of distribution;
provided, however, that (1) the revision will not take effect until 12 months
after the date it is made, (2) the revision must be made at least 12 months
before the in-service distribution otherwise would commence, and (3) the
in-service distribution will be deferred for at least 5 years from the date the
in-service distribution would have commenced in the absence of the revision.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Hardship Withdrawal due to Unforeseeable
Emergency.  An Eligible Participant shall have the right to request that the
Committee distribute all, or a part of, his or her Account to him or to her in a
lump sum if he or she experiences severe financial hardship resulting from an
illness or accident of the Eligible Participant, the spouse of the Eligible
Participant or a dependent (as defined in Section 152 of the Code, without
regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof) of the Eligible
Participant, loss of the Eligible Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Eligible Participant (an “unforeseeable
emergency”).  The Committee shall have the sole discretion to determine whether
to grant an Eligible Participant’s withdrawal request under this Section 7.1(d)
and the amount to distribute to the Eligible Participant; provided, however,
that no distribution shall be made to an Eligible Participant under this Section
7.1(d) to the extent that such hardship is or may be relieved (1) through
reimbursement or compensation by insurance or otherwise, (2) by liquidation of
the Eligible Participant’s assets, to the extent the liquidation of the Eligible
Participant’s assets would not itself cause severe financial hardship, or (3) by
a permissible cessation of deferral elections under this Plan.  The amount of
any distributions from an Eligible Participant’s Account pursuant to this
Section 7.1(d) shall be limited to the amount necessary to meet the
unforeseeable emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution.  An Eligible Participant who takes
a hardship withdrawal under this Section 7.1(d) will be ineligible to make
deferrals under the Plan for the remainder of the Plan Year and performance
period.  Distribution shall be made in the calendar month following the
determination by the Committee that a hardship withdrawal will be permitted.

 

(e)                                  Delay of Payments Under Certain
Circumstances.  Notwithstanding the provisions of paragraph (a) through (d)
above, to the extent permitted by Section 409A of the Code, Oxford, in its
discretion, may delay payment to a date after the payment date designated in
such paragraphs under any of the following circumstances:

 

(1)                                  Payments that Would Jeopardize Oxford and
its Subsidiaries as a Going Concern.  Payment will be delayed where the
Committee determines that the making of the payment at the time specified under
the Plan would jeopardize the ability of Oxford and its subsidiaries to continue
as a going concern; provided that such delayed payment will be made during the
first taxable year of Oxford in which the making of the payment will not have
such effect.

 

(2)                                  Payments that Would Violate Federal
Securities Laws or Other Applicable Law.  Payment will be delayed where the
Committee reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided that the delayed
payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation.

 

(3)                                  Payments Subject to Section 162(m). 
Payment to an Eligible Participant may be delayed to the extent that Oxford
reasonably anticipates that if the payment were made as scheduled, Oxford’s
deduction with respect to such payment would not be permitted due to the
application of Section 162(m) of the Code; provided that the payment is made
either during the Eligible Participant’s first taxable year in which Oxford
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) of the Code or during the period beginning with
the date of the Eligible Participant’s Separation from Service and ending on the
later of the last day of the taxable year of Oxford in which the Eligible
Participant Separates from Service or the 15th day of the third month following
the Eligible Participant’s Separation from Service; provided further that where
any scheduled payment to a specific Eligible Participant in a taxable year of
Oxford is delayed in accordance with this Section 7.2(e)(3), all scheduled
payments to such Eligible Participant that could be delayed in accordance with
this Section 7.2(e)(3) also will be delayed.

 

10

--------------------------------------------------------------------------------


 

Section 7.3.                                           Distribution Forms.

 

(a)                                  Separation from Service After Retirement
Age.  An Eligible Participant may elect that if he or she Separates from Service
after Retirement Age, his or her subaccount for a Plan Year shall be distributed
in a lump sum or annual installments over 2 to 15 years.  Notwithstanding
anything in this paragraph (a) to the contrary, if the Eligible Participant’s
Account balance following Separation from Service is less than $25,000, then the
Account will be distributed in a lump sum, rather than installments.

 

(b)                                 Separation from Service Before Retirement
Age or Death.  If an Eligible Employee Separates from Service before Retirement
Age or if any Eligible Participant dies before his or her entire Account is
distributed, his or her entire Account will be distributed in a lump sum,
regardless of whether in-service distributions have commenced pursuant to
Section 7.2(c).

 

(c)                                  In-Service.  An Eligible Participant may
elect that an in-service distribution be paid in a lump sum or in annual
installments over 2 to 5 years.  An Eligible Participant may revise such
in-service distribution election to change the form of distribution; provided,
however, that (1) the revision will not take effect until 12 months after the
date it is made, (2) the revision must be made at least 12 months before the
in-service distribution otherwise would commence, and (3) the in-service
distribution will be deferred for at least 5 years from the date the in-service
distribution would have commenced in the absence of the revision.  If the
Eligible Participant Separates from Service before Retirement Age or dies, his
or her Account will be distributed in accordance with Section 7.3(b) and not
this Section 7.3(c), even if distributions had commenced under this Section
7.3(c).  However, if the Eligible Participant Separates from Service after
Retirement Age, then distribution of any subaccount that had commenced under
this Section 7.3(c) shall continue to be paid as scheduled, but payment of any
subaccounts that had not commenced under this Section 7.3(c) shall be made in
accordance with the form elected in Section 7.3(a).

 

(d)                                 Installments.  The amount of any installment
distributable under this Section 7.3 shall be computed by multiplying the
portion of the Eligible Participant’s Account (or subaccount, as applicable) to
be distributed in installments by a fraction, the numerator of which shall be
one and the denominator of which shall be the number of installments remaining
after such installment has been paid plus one.

 

Section 7.4.                                           Beneficiary.  An Eligible
Participant shall designate (on a form provided for this purpose) a person, or
more than one person, as his or her Beneficiary to receive the balance credited
to his or her Account in the event of his or her death.  An Eligible Participant
may change his or her Beneficiary designation at any time.  If no Beneficiary
designation is in effect on the date an Eligible Participant dies or if no
designated Beneficiary survives the Eligible Participant, the Eligible
Participant’s estate automatically shall be treated as his or her Beneficiary
under this Plan.

 

ARTICLE VIII

 

NO FUNDING OBLIGATION

 

The obligation of the Company to make any distributions under this Plan shall be
unfunded and unsecured; all distributions to, or on behalf of, an Eligible
Participant under this Plan shall be made from the general assets of the
Company, and any claim by an Eligible Participant or Beneficiary against the
Company for any distribution under this Plan shall be treated, with respect to a
Director, the same as a claim of any general and unsecured creditor of Oxford,
or with respect to an Eligible Employee, the same as a claim of any general and
unsecured creditor of Oxford or any other Company by whom the Eligible Employee
was employed.  Notwithstanding the foregoing, Oxford may, in its discretion,
establish one or more irrevocable grantor trusts for the purpose of funding all
or part of the obligations under this Plan; provided, however, that the terms of
any such trusts require that the assets thereof remain subject to the

 

11

--------------------------------------------------------------------------------


 

claims of Oxford’s and the other Company’s judgment creditors and are
non-assignable and non-alienable by any Eligible Participant or Beneficiary
prior to distribution thereof.

 

ARTICLE IX

 

COMPLIANCE WITH CODE SECTION 409A

 

Oxford intends that this Plan meet the requirements of Section 409A(a)(2), (3)
and (4) of the Code (and any successor provisions of the Code) and the
regulations and other guidance issued thereunder (the “Requirements”) and be
operated in accordance with such Requirements so that compensation deferred
under this Plan (and applicable investment earnings) shall not be included in
income under Section 409A of the Code.  Any ambiguities in this Plan shall be
construed to effect the intent as described in this Article IX.  If any
provision of this Plan is found to be in violation of the Requirements, then
such provision shall be deemed to be modified or restricted to the extent and in
the manner necessary to render such provision in conformity with the
Requirements, or shall be deemed excised from this Plan, and this Plan shall be
construed and enforced to the maximum extent permitted by the Requirements as if
such provision had been originally incorporated in this Plan as so modified or
restricted, or as if such provision had not originally been incorporated in this
Plan, as the case may be.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.                                     Medium of Payment.  All
distributions under this Plan shall be made in cash.

 

Section 10.2.                                     Making and Revoking Elections
and Designations.  Any election or designation or revised election or
designation under this Plan shall be effective only when the properly completed
election or designation form is received by the Committee or its delegate before
the Eligible Participant’s death, subject to the rules set forth in this Plan.

 

Section 10.3.                                     Statements.  Oxford or its
agent shall provide periodic statements to the Eligible Participant to show his
or her Account balance.

 

Section 10.4.                                     Claims Procedure.  Any claim
for a benefit under this Plan shall be filed and resolved in accordance with the
claims procedure provided under the 401(k) Plan, which procedure hereby is
incorporated in this Plan by reference, except that (a) the Committee of this
Plan shall be the entity with whom a claim for review should be filed under this
Plan and (b) the Committee has absolute discretion to resolve any claims under
this Plan.

 

Section 10.5.                                     Withholding.  The Company may
take whatever action that the Company deems appropriate to satisfy applicable
federal, state and local income tax withholding requirements that the Company
determines applicable under this Plan.

 

Section 10.6.                                     No Liability.  No Eligible
Participant and no Beneficiary of an Eligible Participant shall have the right
to look to, or have any claim whatsoever against, any officer, director,
employee or agent of the Company in his or her individual capacity for the
distribution of any Account.

 

Section 10.7.                                     Nonalienation of Benefits.  No
benefit or payment under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, levy
or charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber, levy upon or charge the same shall be void.

 

12

--------------------------------------------------------------------------------


 

Section 10.8.                                     Plan Administration. The
Committee shall be the administrator of this Plan, and the Committee has the
exclusive responsibility and complete discretionary authority to control the
operation, management and administration of this Plan, with all powers necessary
to enable it properly to carry out those responsibilities, including (but not
limited to) the power to construe this Plan, to determine eligibility for
benefits, to settle disputed claims and to resolve all administrative,
interpretive, operational, equitable and other questions that arise under this
Plan.  The decisions of the Committee on all matters within the scope of its
authority shall be final and binding.  To the extent a discretionary power or
responsibility under this Plan is expressly assigned to a person by the
Committee, that person will have complete discretionary authority to carry out
that power or responsibility and that person’s decisions on all matters within
the scope of that person’s authority will be final and binding.  Notwithstanding
the foregoing, no Eligible Participant shall participate in any determination
that relates solely or primarily to his or her own Account.

 

Section 10.9.                                     Construction.  This Plan shall
be construed in accordance with the laws of the State of Georgia.  Headings and
subheadings have been added only for convenience of reference and shall have no
substantive effect whatsoever.  All references to the singular shall include the
plural and all references to the plural shall include the singular.

 

Section 10.10.                               No Contract of Employment.  Nothing
contained in this Plan shall be construed as a contract of employment between
the Company and an Eligible Participant, as a right of any Eligible Employee to
be continued in the employment of the Company, as a right of any Director to
remain on the Board, or as a limitation of the otherwise applicable rights of
the Company to discharge an Eligible Employee with or without cause, or to cause
a Director’s service on the Board to end.

 

Section 10.11.                               ERISA.  Oxford intends that this
Plan come within the various exceptions and exemptions to ERISA for a plan
maintained for a “select group of management or highly compensated employees” as
described in Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.  Any
ambiguities in this Plan shall be construed to affect the intent as described in
this Section 10.11.

 

Section 10.12.                               Amendment and Termination.  The
Nominating, Compensation & Governance Committee of the Board, or the Board,
shall have the right to amend this Plan from time to time and to terminate this
Plan at any time; provided, however, that (a) the balance credited to each
Account immediately after any such amendment or termination shall be no less
than the balance credited to such Account immediately before such amendment or
termination (as adjusted for phantom investment fund performance), (b) the
Nominating, Compensation & Governance Committee, or the Board, may accelerate
the distribution of Account balances under this Plan upon termination to the
extent permissible under Section 409A of the Code, and (c) except to conform to
the requirements of Section 409A of the Code, no amendment or termination shall
adversely affect an Eligible Participant’s right to the distribution of his or
her Account or his or her Beneficiary’s right to the distribution of such
Account.

 

Section 10.13.                               Pre-2005 Oxford Plan.

 

(a)                                  Pre-2005 Deferrals.  The Pre-2005 Oxford
Plan and any liabilities thereunder were made a part of this Plan effective as
of January 1, 2006.  Any amounts deferred before January 1, 2005 under the
Pre-2005 Oxford Plan (as determined in accordance with Section 409A of the Code)
shall be governed by the terms of the Pre-2005 Oxford Plan, which is attached to
this Plan as Exhibit A.  Nothing herein is intended to give any additional
benefits to or enhance the benefits of a participant in the Pre-2005 Oxford Plan
and it is intended that amounts deferred under that plan (and any earnings on
such amounts) are not subject to Section 409A of the Code.  There shall be no
further deferrals under the terms of the Pre-2005 Oxford Plan after December 31,
2004.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Post-2004 and Pre-2006 Deferrals.  The
Pre-2005 Oxford Plan was amended to comply with Section 409A of the Code in the
form of the addendum attached to this Plan as Exhibit B with respect to amounts
deferred in taxable years beginning after December 31, 2004 and before
January 1, 2006.

 

Section 10.14.                               Tommy Bahama Plan.

 

(a)                                  Pre-2005 Deferrals.  The Tommy Bahama Plan
and any liabilities thereunder were made a part of this Plan effective as of
January 1, 2006.  Any amounts deferred before January 1, 2005 under the Tommy
Bahama Plan (as determined in accordance with Section 409A of the Code) shall be
governed by the terms of the Tommy Bahama Plan, which is attached to this Plan
as Exhibit C.  Nothing herein is intended to give any additional benefits to or
enhance the benefits of a participant in the Tommy Bahama Plan and it is
intended that amounts deferred under that plan (and any earnings on such
amounts) are not subject to Section 409A of the Code. There shall be no further
deferrals under the terms of the Tommy Bahama Plan after December 31, 2004.

 

(b)                                 Post-2004 and Pre-2006 Deferrals.  The Tommy
Bahama Plan was amended to comply with Section 409A of the Code in the form of
the addendum attached to this Plan as Exhibit D with respect to amounts deferred
in taxable years beginning after December 31, 2004 and before January 1, 2006. 
Each Deferred Compensation Account maintained under the Tommy Bahama Plan for a
person who was an active Employee on January 1, 2006 became fully vested as of
January 1, 2006.

 

Section 10.15.                               Special Transition Bonus Election. 
Notwithstanding any contrary provision in the Plan, the Committee was authorized
in its discretion to allow an Eligible Employee to elect during 2007 (in
accordance with procedures established by the Committee and in compliance with
transition guidance provided under IRS Notice 2006-79) to defer up to the
Maximum Deferral Percentage of any bonus attributable to a performance period
beginning in 2007 that otherwise would be a short-term deferral (within the
meaning of Section 409A of the Code) payable in 2007 or 2008.

 

IN WITNESS WHEREOF, Oxford Industries, Inc. has caused this Plan document to be
executed as of this 31st day of August, 2010.

 

 

ATTEST:

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

/s/ Suraj A. Palakshappa

 

/s/ Thomas E. Campbell

 

 

 

By:  Suraj A. Palakshappa, Asst. Secretary

 

By:  Thomas E. Campbell, Vice President

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OXFORD INDUSTRIES, INC.

 

NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

A-1

--------------------------------------------------------------------------------


 

OXFORD INDUSTRIES, INC.

 

NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

ARTICLE I - PURPOSE; EFFECTIVE DATE

 

1.1.                              Purpose.  The purpose of this Oxford
Industries, Inc. Non-Qualified Deferred Compensation Plan (the “Plan”) is to
permit a select group of management and highly compensated employees of Oxford
Industries, Inc. and its subsidiaries (the “Company”) to defer the receipt of
income which would otherwise become payable to them.  It is intended that this
Plan, by providing this deferral opportunity, will assist the Company in
attracting and retaining individuals of exceptional ability.

 

1.2.                              Effective Date.  The Plan shall be effective
as of January 1, 2001.

 

ARTICLE II - DEFINITIONS

 

For the purpose of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:

 

2.1.                              Account(s).  “Account(s)” means the account or
accounts maintained on the books of the Company used solely to calculate the
amount payable to each Participant under this Plan and shall not constitute a
separate fund or assets.  The Accounts available for each Participant shall be
identified as:

 

a)                                      Retirement Account and/or,

 

b)                                     Up to two In-Service Accounts.

 

2.2.                              Beneficiary.  “Beneficiary” means the person,
persons or entity, as designated by the Participant, entitled under Article VI
to receive any Plan benefits payable after the Participant’s death.

 

2.3.                              Board.  “Board” means the Board of Directors
of the Company.

 

2.4.                              Change in Control.  A “Change in Control”
shall occur if:

 

a)                                      Any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended) becomes the “beneficial owner” (as defined in Rule 13-d under such
Act) of more than fifty (50%) of the then outstanding voting stock of the
Company, other than through a transaction arranged by, or consummated with the
prior approval of, the Board; or

 

b)                                     During any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board (and
any new Director whose election by the Board or whose nomination for election by
the stockholders of the Company was approved by a vote of at least two-thirds
(2/3) of the Directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority thereof; or

 

A-2

--------------------------------------------------------------------------------


 

c)                                      The shareholders of Company approve a
merger or consolidation of Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of a Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than eighty percent (80%) of the combined voting power of
the voting securities of Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 

d)                                     The shareholders of Company approve a
plan of complete liquidation of Company or an agreement for the sale or
disposition by Company of all or substantially all of the Company’s assets.

 

2.5.                              Committee.  “Committee” means the Committee
appointed by the Board to administer the Plan pursuant to Article VII.

 

2.6.                              Company.  “Company” means Oxford Industries,
Inc., a Georgia corporation, and any directly or indirectly affiliated
subsidiary corporations, any other affiliate which is designated by the Board,
or any successor to the business thereof.

 

2.7.                              Compensation.  “Compensation” means the base
salary, commissions and/or bonus compensation payable to a Participant with
respect to employment services performed for the Company by the Participant and
Company matching contributions that would otherwise be included in “wages” for
purposes of federal income tax withholding.  For purposes of this Plan,
Compensation shall be calculated before reduction for any amounts deferred by
the Participant pursuant to the Company’s tax qualified plans which may be
maintained under Section 401(k) or Section 125 of the Internal Revenue Code of
1986, as amended, (the “Code”), or pursuant to this Plan or any other
non-qualified plan which permits the voluntary deferral of compensation. 
Inclusion of any other forms of compensation is subject to Committee Approval.

 

2.8.                              Deferral Commitment.  “Deferral Commitment”
means a commitment made by a Participant and accepted by the Committee to defer
a portion of Compensation paid to or earned such Participant during a specified
Deferral Period.  The Deferral Commitment shall apply to each payment of salary
and/or bonus, as applicable, earned by or payable to a Participant for a given
Deferral Period, and shall specify the Account or Accounts to which such
deferrals shall be credited.  Such designation shall be made in whole
percentages and shall be made in a form acceptable to the Committee.  Once made,
a Deferral Commitment shall, except as otherwise provided herein, be irrevocable
by the Participant for the Deferral Period to which it applies.

 

2.9.                              Deferral Period.  “Deferral Period” means a
calendar year to which a Deferral Commitment applies.

 

2.10.                        Determination Date.  “Determination Date” means the
last business day of each calendar month.

 

2.11.                        Disability.  “Disability” means a physical or
mental condition that prevents the Participant from satisfactorily performing
the Participant’s duties for Company.  The Committee shall, in its sole
discretion, determine the existence of Disability and may rely on such evidence
of disability as it deems appropriate, including a determination of disability
under the Company’s long-term disability plan or advice from a medical examiner
satisfactory to the Committee.

 

2.12.                        Discretionary Contribution.  “Discretionary
Contribution” means the Company contribution credited to a Participant’s
Account(s) under Section 4.5, below.

 

A-3

--------------------------------------------------------------------------------


 

2.13.                        Distribution Election.  “Distribution Election”
means the form prescribed by the Committee and completed by the Participant,
indicating the chosen form of payment for benefits payable from each Account
under this Plan, as elected by the Participant.

 

2.14.                        Financial Hardship.  “Financial Hardship” means a
severe, unexpected and unforeseeable financial hardship of the Participant
resulting from a Disability of the Participant, a sudden and unexpected illness
or accident of the Participant or of a dependent of the Participant, uninsured
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstance arising as a result of events
beyond the control of the Participant.  Financial Hardship shall be determined
based upon such standards as are, from time to time, established by the
Committee, and such determination shall be in the sole discretion of the
Committee.

 

2.15.                        401(k) Plan.  “401(k) Plan” means the Oxford
Industries, Inc. Retirement Savings Plan, or any other successor defined
contribution plan maintained by the Company that qualifies under Section 401(a)
of the Code and satisfies the requirements of Section 401(k) of the Code.

 

2.16.                        Investment Option.  “Investment Option” means one
or more of the independently established funds or indices that are identified
and listed by the Committee.  These Investment Options are used solely to
calculate the investment gains or losses that are credited to each Participant’s
Account(s) in accordance with Article IV.  The determination of the investment
gains or losses attributable to the performance of each Investment Option shall
be made by the Committee in its reasonable discretion.  The Committee shall
select and provide a list of the various Investment Options available to the
Participants with respect to this Plan; provided, that the Committee may amend
such list from time to time in its sole discretion.

 

2.17.                        Matching Contribution.  “Matching Contribution”
means the Company contribution credited to a Participant’s Account(s) under
Section 4.4, below.

 

2.18.                        Participant.  “Participant” means any employee who
is eligible pursuant to Section 3.1 to participate in this Plan and who has
elected to defer Compensation under this Plan in accordance with Article III. 
Such employee shall remain a Participant in this Plan for the period of deferral
and until such time as all benefits payable under this Plan have been paid in
accordance with the provisions hereof.

 

2.19.                        Plan.  “Plan” means this Oxford Industries, Inc.
Non-Qualified Deferred Compensation Plan, as amended from time to time.

 

2.20.                        Retirement.  “Retirement” means the termination of
employment with the Company of the Participant on or after attaining age 65 or
on or after attaining age 55 with at least 7 Years of Service, or a termination
of employment that has received the approval by the Committee as qualifying as a
Retirement under this Plan.

 

2.21.                        Years of Service.  “Years of Service” shall have
the meaning provided for such term for purposes of vesting under the 401(k)
Plan, whether or not the Participant is a participant in such plan.

 

A-4

--------------------------------------------------------------------------------


 

ARTICLE III - ELIGIBILITY AND PARTICIPATION

 

3.1.                              Eligibility and Participation.

 

a)                                      Eligibility.  Eligibility to participate
in the Plan for a Deferral Period shall be limited to a select group of
management or highly compensated employees of the Company designated by
management, from time to time, and approved by the Committee.

 

b)                                     Participation.  An employee’s
participation in the Plan for a Deferral Period shall be effective upon
notification to the employee by the Committee of eligibility to participate,
completion and submission of a Deferral Commitment,  Distribution Election Form
and Investment Allocation Form to the Committee no later than the deadline
established by the Committee, and the acceptance by the Committee of such forms.

 

3.2.                              Form of Deferral. A Deferral Commitment shall
be made with respect to each payment of salary, commissions and/or bonus earned
by or payable to a Participant during the Deferral Period, and shall designate
the portion of each deferral that shall be allocated among the various
Accounts.  The Participant shall set forth the amount to be deferred as a full
percentage of salary, commission and/or bonus.  In addition, the Participant
shall specify in a separate form (known as the “Investment Allocation Form”)
filed with the Committee, the Participant’s initial allocation of the amounts
deferred into each Account among the various available Investment Options.

 

3.3.                              Limitations on Deferral Commitments.  The
maximum percentage of each payment of base salary and commissions that may be
deferred during a Deferral Period shall be fifty percent (50%), and the maximum
percentage of bonus compensation that may be deferred during the Deferral Period
shall be one hundred percent (100%).  The Committee may set such additional
limitations for a Deferral Period, as it determines in its sole discretion, once
it has reviewed the participation level for such Deferral Period.

 

3.4.                              Commitment Limited by Termination.  If a
Participant terminates employment with Company prior to the end of a Deferral
Period, the Deferral Commitment in effect for such Deferral Period shall be
revoked as of the date of such termination.

 

3.5.                              Modification of Deferral Commitment.  Except
as provided in Sections 3.4 and 5.5, a Deferral Commitment for a Deferral Period
shall be irrevocable by the Participant during such Deferral Period.

 

3.6.                              Change in Employment Status.  If the
Committee, in its sole discretion, determines that the Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as determined in accordance with the Employee Retirement Income
Security Act of 1974, as amended, the Committee may, in its sole discretion,
terminate any Deferral Commitment currently in effect, prohibit the Participant
from making any future Deferral Commitments and/or distribute the Participant’s
Account Balances in accordance with Article V of this Plan as if the Participant
had terminated employment with the Company as of that time.

 

ARTICLE IV - DEFERRED COMPENSATION ACCOUNT

 

4.1.                              Accounts.  The Compensation deferred by a
Participant under the Plan, any Matching Contributions deferred under the Plan,
Discretionary Contributions and Earnings shall be credited to the Participant’s
Account(s).  The Participant shall designate the portion of each deferral that
will be

 

A-5

--------------------------------------------------------------------------------


 

credited to each Account as set forth in Section 3.2(a).  These Accounts shall
be used solely to calculate the amount payable to each Participant under this
Plan and shall not constitute a separate fund of assets.

 

4.2.                              Timing of Credits; Withholding.  A
Participant’s deferred Compensation shall be credited to each Account designated
by the Participant on the last business day of the month during which the
compensation deferred would have otherwise been payable to the Participant.  Any
Matching Contributions shall be credited to each Account on the last business
day of the month during which the deferred Compensation to which the Matching
Contributions relates was credited to each Account.  Any Discretionary
Contributions shall be credited to the appropriate Account(s) as provided by the
Committee.  Any withholding of taxes or other amounts with respect to deferred
Compensation that is required by local, state or federal law shall be withheld
from the Participant’s corresponding non-deferred portion of the Compensation to
the maximum extent possible, and any remaining amount shall reduce the amount
credited to the Participant’s Account in a manner specified by the Committee.

 

4.3.                              Investment Options.  A Participant shall
designate, at a time and in a manner acceptable to the Committee, one or more
Investment Options for each Account to be used for the sole purpose of
determining the amount of Earnings to be credited or debited to such Account. 
Such election shall designate the portion of each deferral of Compensation made
into each Account that shall be allocated among the available Investment
Option(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Upon notice to the Committee, the Participant may also reallocate
the balance in each Investment Option among the other available Investment
Options as of the next succeeding Determination Date, but in no event shall such
re-allocation occur more frequently than monthly.

 

4.4.                              Matching Contributions.  The Company shall
credit the portion elected by the Participant of the Company’s total Matching
Contribution on behalf of the Participant to the Account designated by the
Participant.

 

4.5.                              Discretionary Contributions.  The Company may
make Discretionary Contributions to a Participant’s Account.  Discretionary
Contributions shall be credited and shall become vested at such times and in
such amounts as recommended by the Committee and approved by the Compensation
Committee of the Board, or the Board, in its sole discretion.  Unless the
Committee specifies otherwise, such Discretionary Contribution shall be
allocated among the various Accounts in the same proportion as set forth in
section 4.1.

 

4.6.                              Determination of Accounts.  Each Participant’s
Account as of each Determination Date shall consist of the balance of the
Account as of the immediately preceding Determination Date, adjusted as follows:

 

a)                                      New Deferrals.  Each Account shall be
increased by any deferrals credited since the prior Determination Date.

 

b)                                     Company Contributions.  Each Account
shall be increased by any Matching and/or Discretionary Contributions credited
since the prior Determination Date.

 

c)                                      Distributions.  Each Account shall be
reduced by the amount of each benefit payment made from that Account since the
prior Determination Date.  Distributions shall be deemed to have been made
proportionally from each of the Investment Options maintained within such
Account based on the proportion that such Investment Option bears to the sum of
all

 

A-6

--------------------------------------------------------------------------------


 

Investment Options maintained within such Account for that Participant as of the
Determination Date immediately preceding the date of payment.

 

d)                                     Earnings.  Each Account shall be
increased or decreased by the Earnings credited to such Account since the prior
Determination Date as though the balance of that Account as of the beginning of
the current month had been invested in the applicable Investment Options chosen
by the Participant.

 

4.7.                              Vesting of Accounts.  Each Participant shall
be vested in the amounts credited to such Participant’s Account and Earnings
thereon as follows:

 

a)                                      Amounts Deferred.  A Participant shall
be one hundred percent (100%) vested at all times in the Participant’s deferrals
of salary, commission and/or bonus and the Earnings thereon.

 

b)                                     Matching Contributions.  A Participant
shall be one hundred percent (100%) vested at all times in the Matching
Contributions made under the Plan and the Earnings thereon.

 

c)                                      Discretionary Contributions.  A
Participant’s Discretionary Contributions and Earnings thereon shall become
vested as determined by the Committee and as approved by the Compensation
Committee of the Board, or the Board.

 

4.8.                              Statement of Accounts.  Each Participant shall
receive a statement showing the balances in the Participant’s Account on a
quarterly basis.

 

ARTICLE V - PLAN BENEFITS

 

5.1.                              Retirement Account.  The vested portion of a
Participant’s Retirement Account shall be distributed to the Participant upon
the Participant’s termination of employment with the Company.  Benefits under
this section shall be payable the January following termination of employment,
but no sooner than thirty (30) days following termination.  The form of benefit
payment shall be that form selected by the Participant pursuant to Section 5.6
unless the Participant terminates employment prior to Retirement, in which
event, the Retirement Account shall be paid in the form of a lump sum payment
unless the Committee determines, upon written request, to allow the payment to
be made in the form designation on the Distribution Election Form.

 

5.2.                              In-Service Account. The vested portion of a
Participant’s In-Service Account shall be distributed to the Participant upon
the date chosen by the Participant in the Distribution Election Form, but in no
event shall the date specified for commencement of payment be earlier than five
(5) years from the beginning of the first Deferral Period during which the
Participant elected compensation to be deferred into that Account.  The form of
benefit payment shall be that form selected by the Participant pursuant to
Section 5.7.  However, if the Participant terminates employment with the Company
prior to the date so chosen by the Participant, the vested portion of the
In-Service Account shall be added to the Retirement Account as of the date of
termination of service and shall be paid in accordance with the provisions of
Section 5.1.

 

5.3.                              Death Benefit.  Upon the death of a
Participant, Company shall pay to the Participant’s Beneficiary an amount equal
to the remaining unpaid and vested Account balance in each Account in the form
of a lump sum payment.

 

A-7

--------------------------------------------------------------------------------


 

5.4.                              Hardship Distributions.  Upon a finding that a
Participant has suffered a Financial Hardship, the Committee may, in its sole
discretion, amend the existing Deferral Commitment, or make distributions from
any or all of the Participant’s Accounts. The amount of such distribution shall
be limited to the amount reasonably necessary to meet the Participant’s needs
resulting from the Financial Hardship plus applicable taxes, and shall not
exceed the Participant’s vested Account balances.  If payment is made from any
or all of the Participant’s accounts due to Financial Hardship, the
Participant’s deferrals under this Plan shall cease for the remainder of the
current Deferral Period and the next subsequent Deferral Period.

 

5.5.                              Withdrawal with Penalty.  The Participant may
elect, in the sole discretion of the Participant, to withdraw from participation
in this Plan, and to cause the total vested portion of the Participant’s Account
balances to be distributed in accordance with this Article V as if the
Participant had terminated service with the Company as of the time of such
election, except that such Account balances shall be reduced by a penalty of ten
percent (10%) of such Account Balances.  The Participant’s account balances,
less the 10% penalty, shall be paid to the Participant or the Participant’s
Beneficiary as soon as administratively practical in the form of a lump sum
payment.  The Participant, or the Participant’s Beneficiary, may file such an
election at any time prior to the complete payment of benefits due under this
Plan.  Upon the filing of this election, any Deferral Commitment for the current
Deferral Period shall be terminated and the Participant shall be prohibited from
participating in this Plan for the next subsequent Deferral Period.

 

5.6.                              Form of Payment.  Unless otherwise specified
in paragraphs 5.1, 5.2, 5.3, or 5.5, the benefits payable from any Account under
this Plan shall be paid in the form of benefit as provided below, and as
specified by the Participant in the Distribution Election, which election shall
be irrevocable once made.  The permitted forms of benefit payments are:

 

a)                                      A lump sum amount which is equal to the
vested Account balance;

 

b)                                     In the event of distributions from the
Retirement Account, annual installments for a period of five (5), ten (10) or
fifteen (15) years where the annual payment shall be equal to the balance of the
Account immediately prior to the payment, multiplied by a fraction, the
numerator of which is one (1) and the denominator of which commences at the
number of annual payment initially chosen and is reduced by one (1) in each
succeeding year.  Earnings on the unpaid balance shall be based on the most
recent allocation among the available Investment Options chosen by the
Participant, made in accordance with Section 4.3;

 

c)                                      In the event of distributions from the
In-Service Account, annual installments for a period up to five (5) where the
annual payment shall be equal to the balance of the Account immediately prior to
the payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payment initially chosen
and is reduced by one (1) in each succeeding year.  Earnings on the unpaid
balance shall be based on the most recent allocation among the available
Investment Options chosen by the Participant, made in accordance with Section
4.3; and,

 

d)                                     Any other form of payment requested by
the Participant and approved by the Committee.

 

5.7.                              Small Account.  Except as otherwise determined
by the Committee, if the total of a Participant’s vested, unpaid Account
balances as of the Participant’s Retirement is less than $25,000, the remaining
unpaid, vested Account(s) shall be paid in a lump sum, notwithstanding any
election by the Participant to the contrary.

 

A-8

--------------------------------------------------------------------------------


 

5.8.                              Withholding; Payroll Taxes.  The Company shall
withhold from any payment made pursuant to this Plan any taxes required to be
withheld from such payments under local, state or federal law.

 

5.9.                              Payment to Guardian.  If a Plan benefit is
payable to a minor or a person declared incompetent or to a person incapable of
handling the disposition of the property, the Committee may direct payment to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or person.  The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution.  Such distribution shall completely discharge the Committee and
Company from all liability with respect to such benefit.

 

5.10.                        Effect of Payment.  The full payment of the
applicable benefit under this Article V shall completely discharge all
obligations on the part of the Company to the Participant (and the Participant’s
Beneficiary) with respect to the operation of this Plan, and the Participant’s
(and Participant’s Beneficiary’s) rights under this Plan shall terminate.

 

ARTICLE VI - BENEFICIARY DESIGNATION

 

6.1.                              Beneficiary Designation.  Each Eligible
Participant shall have the right, at any time, to designate one (1) or more
persons or entities as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of Participant’s death prior
to complete distribution of the Participant’s vested Account balance.  Each
Beneficiary designation shall be in a written form prescribed by the Committee
and shall be effective only when filed with the Committee during the
Participant’s lifetime.

 

6.2.                              Changing Beneficiary.  Any Beneficiary
designation may be changed by the filing of a new Beneficiary designation with
the Committee.

 

6.3.                              No Beneficiary Designation.  If any
Participant fails to designate a Beneficiary in the manner provided above, if
the designation is void, or if the Beneficiary designated by a deceased
Participant dies before the Participant or before complete distribution of the
Participant’s benefits, the Participant’s Beneficiary shall be the Participant’s
estate.

 

6.4.                              Effect of Payment.  Payment to the Beneficiary
shall completely discharge the Company’s obligations under this Plan.

 

ARTICLE VII - ADMINISTRATION

 

7.1.                              Committee; Duties.  This Plan shall be
administered by the Committee, which shall consist of not less than three
(3) persons appointed by the Board, except after a Change in Control as provided
in Section 7.5.  The Committee shall have the authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in such administration.  A
majority vote of the Committee members shall control any decision.  Members of
the Committee may be Participants under this Plan.

 

7.2.                              Agents.  The Committee may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit,
and may from time to time consult with counsel who may be counsel to the
Company.

 

A-9

--------------------------------------------------------------------------------


 

7.3.                              Binding Effect of Decisions.  The decision or
action of the Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder and with respect to
determining eligibility to participate in the Plan, whether, when and in what
amount benefits are payable under the Plan, and any factual determinations shall
made in the Committee’s sole discretion and shall be final, conclusive and
binding upon all persons.

 

7.4.                              Indemnity of Committee.  The Company shall
indemnify and hold harmless the members of the Committee against any and all
claims, loss, damage, expense or liability arising from any action or failure to
act with respect to this Plan on account of such member’s service on the
Committee, except in the case of gross negligence or willful misconduct.

 

7.5.                              Election of Committee After Change in
Control.  After a Change in Control, vacancies on the Committee shall be filled
by majority vote of the remaining Committee members and Committee members may be
removed only by such a vote.  If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in control.  No amendment shall be made to Article VII or
other Plan provisions regarding Committee authority with respect to the Plan
without prior approval by the Committee.

 

ARTICLE VIII - CLAIMS PROCEDURE

 

8.1.                              Claim.  Any person or entity claiming a
benefit, requesting an interpretation or ruling under the Plan (hereinafter
referred to as “Claimant”), or requesting information under the Plan shall
present the request in writing to the Committee, which shall respond in writing
as soon as practicable.

 

8.2.                              Denial of Claim.  If the claim or request is
denied, the written notice of denial shall state:

 

a)                                      The reasons for denial, with specific
reference to the Plan provisions on which the denial is based;

 

b)                                     A description of any additional material
or information required and an explanation of why it is necessary; and

 

c)                                      An explanation of the Plan’s claim
review procedure.

 

8.3.                              Review of Claim.  Any Claimant whose claim or
request is denied or who has not received a response within sixty (60) days may
request a review by notice given in writing to the Committee within sixty (60)
days following such denial or lack of response.  The claim or request shall be
reviewed by the Committee.

 

8.4.                              Final Decision.  The decision on review shall
normally be made within sixty (60) days after the Committee’s receipt of
claimant’s claim or request.  If an extension of time is required for a hearing
or other special circumstances, the Claimant shall be notified and the time
limit shall be one hundred twenty (120) days.  The decision shall be in writing
and shall state the reasons and the relevant Plan provisions.  All decisions on
review shall be made in the Committee’s sole discretion and shall be final and
binding on all parties.

 

A-10

--------------------------------------------------------------------------------


 

ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

 

9.1.                              Amendment.  The Board may at any time amend
the Plan by written instrument, notice of which is given to all Participants and
to Beneficiaries receiving installment payments, subject to the following;
provided, that no amendment shall reduce the amount accrued in any Account as of
the date such notice of the amendment is given.

 

9.2.                              Company’s Right to Terminate.  The Board may
at any time partially or completely terminate the Plan, as it determines in its
sole discretion.

 

a)                                      Partial Termination.  The Board may
partially terminate the Plan by instructing the Committee not to accept Deferral
Commitments for future Deferral Periods.  If such a partial termination occurs,
the Plan shall continue to operate and be effective with regard to Deferral
Commitments entered into prior to the effective date of such partial
termination.

 

b)                                     Complete Termination.  The Board may
completely terminate the Plan by instructing the Committee not to accept
Deferral Commitments for future Deferral Periods, and by terminating all current
Deferral Commitments.  In the event of complete termination, the Plan shall
cease to operate and Company shall distribute each Account to the appropriate
Participant.  Payment shall be made as a lump sum.

 

ARTICLE X - MISCELLANEOUS

 

10.1.                        Unfunded Plan.  This plan is an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly-compensated employees” within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.  Accordingly, the Board may take such actions as it, in its sole
discretion, deems appropriate if it is determined by the United States
Department of Labor, a court of competent jurisdiction, or an opinion of counsel
that the Plan constitutes an employee pension benefit plan within the meaning of
Section 3 (2) of ERISA (as currently in effect or hereafter amended) which is
not so exempt.

 

10.2.                        Unsecured General Creditor.  Notwithstanding any
other provision of this Plan, Participants and Participants’ Beneficiary shall
be unsecured general creditors, with no secured or preferential rights to any
assets of Company or any other party for payment of benefits under this Plan. 
Any property held by Company for the purpose of generating the cash flow for
benefit payments shall remain its general, unpledged and unrestricted assets. 
Company’s obligation under the Plan shall be an unfunded and unsecured promise
to pay money in the future.

 

10.3.                        Trust Fund.  Company shall be responsible for the
payment of all benefits provided under the Plan.  At its discretion, Company may
establish one (1) or more trusts, with such trustees as the Board may approve,
for the purpose of assisting in the payment of such benefits.  Although such a
trust shall be irrevocable, its assets shall be held for payment of all
Company’s general creditors in the event of insolvency.  To the extent any
benefits provided under the Plan are paid from any such trust, Company shall
have no further obligation to pay them.  If not paid from the trust, such
benefits shall remain the obligation of Company.

 

10.4.                        Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable.  No part of

 

A-11

--------------------------------------------------------------------------------


 

the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 

10.5.                        Not a Contract of Employment.  This Plan shall not
constitute a contract of employment between Company and the Participant. 
Nothing in this Plan shall give a Participant the right to be retained in the
service of Company or to interfere with the right of the Company to discipline
or discharge a Participant at any time.

 

10.6.                        Protective Provisions.  A Participant shall
cooperate with Company by furnishing any and all information requested by
Company in order to facilitate the payment of benefits hereunder and by taking
such action as may be requested by Company.

 

10.7.                        Governing Law.  The provisions of this Plan shall
be construed and interpreted according to the laws of the State of Georgia,
except as preempted by federal law.

 

10.8.                        Validity.  If any provision of this Plan shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision had never been inserted herein.

 

10.9.                        Notice.  Any notice required or permitted under the
Plan shall be sufficient if in writing and hand delivered or sent by registered
or certified mail.  Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.  Mailed notice to the Committee shall
be directed to the company’s primary business address.  Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in company’s records

 

10.10.                  Successors.  The provisions of this Plan shall bind and
inure to the benefit of Company and its successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of Company, and successors of
any such corporation or other business entity.

 

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

By:

 

 

Name:

Thomas E. Campbell

 

Title:

Vice President

 

A-12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PRE-2005 OXFORD PLAN

 

SPECIAL RULES APPLICABLE TO 2005 COMPENSATION

 

Notwithstanding any other provision of the Pre-2005 Oxford Plan to the contrary,
the provisions of this Exhibit B shall supersede all inconsistent provisions of
the Pre-2005 Oxford Plan with respect to amounts deferred in taxable years
beginning after December 31, 2004 and before January 1, 2006 (and earnings on
such amounts).  All other provisions of the Pre-2005 Oxford Plan shall apply
with respect to such deferrals to the extent not inconsistent with the
provisions of this Exhibit B or Section 409A of the Code, as determined by the
Committee in its sole and absolute discretion.  This Exhibit B is intended to
(a) satisfy the requirements of Section 409A(a)(2), (3) and (4) of the Code for
deferrals made after December 31, 2004 and before January 1, 2006 and (b) not
constitute a material modification of the Pre-2005 Oxford Plan with respect to
amounts deferred before January 1, 2005.

 

1.                                       Account(s).  A separate bookkeeping
account shall be established to account for deferrals made in taxable years
beginning after December 31, 2004 and before January 1, 2006 and any earnings on
such deferrals.  The portion of any Account that was not fully vested on
December 31, 2004 shall be treated as a deferral made in taxable years beginning
after December 31, 2004.

 

2.                                       Participation.  A Deferral Commitment
shall only apply to defer a portion of Compensation consisting of base salary,
commissions and/or bonus compensation earned by a Participant during the
Deferral Period.  The deadline for completion and submission of a Deferral
Commitment and Distribution Election Form is December 31, 2004.

 

3.                                       Change in Employment Status.  The
provisions of Section 3.6 of the Pre-2005 Oxford Plan shall not apply.

 

4.                                       Hardship Distributions.  The provisions
of Sections 2.14 and 5.4 of the Pre-2005 Oxford Plan shall not apply, and
Section 7.2(d) of the Plan shall apply as if incorporated in the Pre-2005 Oxford
Plan.

 

5.                                       Distribution of Retirement Account.  In
order for a termination of employment with the Company to trigger a
distribution, the termination of employment must qualify as a “separation from
service” within the meaning of Section 409A of the Code and the regulations
thereunder.  Distribution upon termination of employment will be made in the
form selected by the Participant, unless the Participant terminates employment
prior to Retirement, in which case the Retirement Account shall be paid in the
form of a lump sum payment, with no Committee discretion to pay in another
form.  A distribution made as a result of the Participant’s separation from
service (whether prior to or upon Retirement) will commence in the first
calendar month that is 6 months from the date the Participant terminates
employment.  “Retirement” means the separation from service with the Company of
the Participant on or after attaining age 55 with at least 7 Years of Service.

 

6.                                       In-Service Account.  A Participant may
revise an in-service distribution election to change the time of distribution;
provided, however, that (1) the revision will not take effect until 12 months
after the date it is made, (2) the revision must be made at least 12 months
before the in-service

 

B-1

--------------------------------------------------------------------------------


 

distribution otherwise would commence, and (3) the in-service distribution will
be deferred for at least 5 years from the date the in-service distribution would
have commenced in the absence of the revision.

 

7.                                       Death.  If distribution is made as a
result of the Participant’s death under Section 5.3 of the Pre-2005 Oxford Plan,
distribution will commence in the first month of the calendar quarter
immediately following the quarter in which his or her death occurred.

 

8.                                       Withdrawal with Penalty.  The
provisions of Section 5.5 of the Pre-2005 Oxford Plan shall not apply.

 

9.                                       Delay of Payments Under Certain
Circumstances.  Section 7.2(e) of the Plan shall apply as if incorporated in the
Pre-2005 Oxford Plan.

 

10.                                 Amendment and Complete Termination.  The
provisions of Sections 9.1 and 9.2(b) of the Pre-2005 Oxford Plan shall not
apply, and Section 10.12 of the Plan shall apply as if incorporated in the
Pre-2005 Oxford Plan.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

VIEWPOINT INTERNATIONAL, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

C-1

--------------------------------------------------------------------------------


 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

SECTION 1

Definitions

 

1.1. Affiliate. “Affiliate” means any corporation, partnership, joint venture,
association or similar organization or entity that is required to be aggregated
with the Company pursuant to Code Sections 414(b), (c), or (m).

 

1.2. Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time. Any reference to a section of the Code includes any comparable section
or sections of any future legislation that amends, supplements or supersedes
that section.

 

1.3. Company. “Company” means Viewpoint International, Inc. located at 1071
Avenue of the Americas, NY, NY 10018, employer tax identification number
13-3676108, which Company has established the Plan, as set forth herein.

 

1.4. Compensation. “Compensation” means (select one option):

 

Option 1.

þ

Total taxable salary, bonuses and commissions paid to a Participant by the
Employer (determined without regard to any amounts in the Participant’s Deferred
Compensation Account).

 

 

 

Option 2.

o

Total taxable salary and commissions of the Participant paid or accrued by the
Employer, but not including the value of any bonuses, stock options, stock
appreciation rights (determined without regard to any amounts in the
Participant’s Deferred Compensation Account).

 

 

 

Option 3.

o

Other

 

1.5. Deferred Compensation Account. “Deferred Compensation Account” means the
book-keeping account maintained under the Plan in the Participant’s name to
reflect amounts deferred under the Plan pursuant to Section 3 (as adjusted under
Section 4) and (if elected by the Company) any Employer Discretionary
Contributions made on behalf of the Participant (as adjusted under Section 4).

 

1.6. Deferral Election. “Deferral Election” means a written notice filed by the
Participant with the Employer specifying the Compensation or bonus to be
deferred by the Participant.

 

1.7. Distribution Date. “Distribution Date” means the date a Participant
terminates employment or association with the Employers for whatever reason,
unless such termination of employment is for Good Cause.

 

1.8. Early Retirement Date. “Early Retirement Date” means (select one option):

 

 

o The date the Participant attains                      years of age.

 

 

 

þ The date the Participant attains 55 years of age and has been employed by the
Company or its Affiliates for at least 10 years.

 

1.9. Effective Date. “Effective Date” means July 20, 2001.

 

C-2

--------------------------------------------------------------------------------


 

1.10. Employee. “Employee” means an employee of an Employer who meets the
eligibility criteria set forth in Subsection 3.1 of the Plan and who is a member
of a select group of management or highly compensated employees as defined under
ERISA or the regulations thereunder.

 

1.11. Employer. “Employer” means, individually, the Company and each Affiliate
of the Company that adopts the Plan in accordance with Subsection 7.1. The
Company and any Affiliates that adopt the Plan are sometimes collectively
referred to herein as the “Employers.”

 

1.12. ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time. Any reference to a section of ERISA includes any
comparable section or sections of any future legislation that amends,
supplements or supersedes that section.

 

1.13. Excess Contributions. “Excess Contributions” means contributions
determined to be excess contributions or excess deferrals (as such terms are
defined in the regulations under Section 401(k) of the Code) for the Plan Year
under a plan maintained by an Employer that is qualified under Sections 401(a)
and 401(k) of the Code.

 

1.14. Independent Contractor. “Independent Contractor” means an individual who
is not a common-law employee of an Employer but who receives payments from the
Employer for services rendered.

 

1.15. Normal Retirement Date. “Normal Retirement Date” means (select one
option):

 

 

o The date the Participant attains                      years of age.

 

 

 

þ The date the Participant attains 65 years of age and has been employed by the
Company or its Affiliates for at least 10 years.

 

1.16. Participant. “Participant” means an Employee or Independent Contractor who
meets the eligibility criteria set forth in Subsection 3.1 and who has made a
Deferral Election in accordance with the terms of the Plan.

 

1.17. Plan. “Plan” means the provisions of the Plan, as set forth herein,
including the variable provisions selected and agreed to by the Company.

 

1.18. Plan Administrator. The “Plan Administrator” means (select one option):

 

o

The Company.

 

 

o

A committee of at least                      members appointed by the Company

 

 

þ

The C.F.O. (insert title) of the Company.

 

 

o

Other

 

1.19. Plan Year. “Plan Year” means the calendar year. However, if the Effective
Date of the Plan is other than January 1 of a year, the initial Plan Year shall
be a short Plan Year, beginning on the Effective Date and ending on the
following December 31.

 

1.20. Unforeseeable Financial Emergency. “Unforeseeable Financial Emergency”
means a severe financial hardship of the Participant resulting from:

 

C-3

--------------------------------------------------------------------------------


 

 

(a)

A sudden and unexpected illness or accident of the Participant or of a dependent
of the Participant;

 

 

 

 

(b)

Loss of the Participant’s principal residence due to casualty; or

 

 

 

 

(c)

Such other similar extraordinary and unforeseeable circumstances resulting from
events beyond the control of the Participant.

 

Whether a Participant has an Unforeseeable Financial Emergency shall be
determined in the sole discretion of the Plan Administrator.

 

1.21. Valuation Date. “Valuation Date” means (select one option):

 

 

þ Any business day.

 

 

 

 

 

o The last day of any calendar month.

 

 

 

 

 

o The last day of any calendar quarter.

 

 

 

 

 

o The last day of the Plan Year.

 

 

 

 

 

o

Other

 

 

1.22. Other Definitions. In addition to the terms defined in this Section 1,
other terms are defined when first used in later Sections of this Plan.

 

SECTION 2

Purpose and Administration

 

2.1. Purpose. The Company has established the Plan primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees of the Employers. The Plan is intended to be a top-hat
plan described in Section 201(2) of ERISA. If elected by the Company under
Subsection 3.1 of the Plan, Independent Contractors also may participate in the
Plan. The Company intends that the Plan (and each Trust under the Plan (as
described in Subsection 6.1)) shall be treated as unfunded for tax purposes and
for purposes of Title I of ERISA. An Employer’s obligations hereunder, if any,
to a Participant (or to a Participant’s beneficiary) shall be unsecured and
shall be a mere promise by the Employer to make payments hereunder in the
future. A Participant (or the Participant’s beneficiary) shall be treated as a
general unsecured creditor of the Employer.

 

2.2. Administration. The Plan shall be administered by the Plan Administrator.
The Plan Administrator shall serve at the pleasure of the Company’s Board of
Directors and may be removed by such Board, with or without cause. The Plan
Administrator may resign upon prior written notice to the Company’s Board of
Directors.

 

The Plan Administrator shall have the powers, rights, and duties set forth in
the Plan and shall have the power, in the Plan Administrator’s sole and absolute
discretion, to determine all questions arising under the Plan, including the
determination of the rights of all persons with respect to the Plan and to
interpret the provisions of the Plan and remedy any ambiguities,
inconsistencies, or omissions Any decisions of the Plan Administrator shall be
final and binding on ail persons with respect to the Plan and the benefits
provided under’ the Plan. The Plan Administrator may delegate the Plan
Administrator’s authority under

 

C-4

--------------------------------------------------------------------------------


 

the Plan to one or more officers or directors of the Company; provided, however,
that (a) such delegation must be in writing, and (b) the officers or directors
of the Company to whom the Plan Administrator is delegating authority must
accept such delegation in writing.

 

If a Participant is serving as the Plan Administrator (either individually or as
a member of a committee), the Participant may not decide or determine any matter
or question concerning such Participant’s benefits under the Plan that the
Participant would not have the right to decide or determine if the Participant
were not serving as the Plan Administrator.

 

SECTION 3

Eligibility, Participation, Deferral Elections,
and Employer Contributions

 

3.1. Eligibility and Participation, Subject to the conditions and limitations of
the Plan, the following persons are eligible to participate in the Plan (select
and complete option(s)):

 

þ

All Employees with a rank of Manager (insert title) or above and with total
earnings of at least $85,000 per Plan Year

 

 

o

The following Employees of the Employers:

 

 

 

 

 

 

 

 

 

 

 

 

 

(Attach a separate sheet if necessary)

 

 

o

The following Independent Contractors:

 

 

 

 

 

 

 

 

 

 

 

 

 

(Attach a separate sheet if necessary)

 

Any individuals specified above by an Employer may be changed by action of the
Employer An Employee or Independent Contractor shall become a Participant in the
Plan upon the execution and filing with the Plan Administrator of a written
election to defer a portion of the Employee’s or Independent Contractor’s
Compensation. A Participant shall remain a Participant until the entire balance
of the Participant’s Deferred Compensation Account has been distributed.

 

3.2. Rules for Deferral Elections. Any person identified in Subsection 3.1 may
make a Deferral Election to defer receipt of Compensation he or she otherwise
would be entitled to receive for a Plan Year in accordance with the rules set
forth below:

 

 

(a)

All Deferral Elections must be made in writing on the form prescribed by the
Plan Administrator and will be effective only when filed with the Plan
Administrator no later than the date specified by the Plan Administrator. In no
event may a Deferral Election be made later than the last day of the

 

C-5

--------------------------------------------------------------------------------


 

 

 

Plan Year preceding the Plan Year in which the amount being deferred would
otherwise be made available to the Participant. However, in the case of a
Participant’s initial year of employment or association with an Employer, the
Participant may make a Deferral Election with respect to compensation for
services to be performed subsequent to such Deferral Election, provided such
election is made no later than 30 days after the date the Participant first
becomes eligible for the Plan. Furthermore, in the case of a short initial Plan
Year, each Participant may make a Deferral Election with respect to compensation
for services to be performed subsequent to such Deferral Election, provided such
election is made no later than 30 days after the Effective Date.

 

 

 

 

(b)

With respect to Plan Years following the Participant’s initial Plan Year of
participation in the Plan, failure to complete a subsequent Deferral Election
shall constitute a waiver of the Participant’s right to elect a different amount
of Compensation to be deferred for each such Plan Year and shall be considered
an affirmation and ratification to continue the Participant’s existing Deferral
Election. However, a Participant may, prior to the beginning of any Plan Year,
elect to increase or decrease the amount of Compensation to be deferred for the
next following Plan Year by filing another Deferral Election with the Plan
Administrator in accordance with paragraph (a) above.

 

 

 

 

(c)

A Deferral Election in effect for a Plan Year may not be modified during the
Plan Year, except that a Participant may terminate the Participant’s Deferral
Election during a Plan Year in the event of an Unforeseeable Financial
Emergency.

 

3.3. Amounts Deferred. (select one option):

 

 

Option 1. þ Deferral of a Percentage of Compensation plus Bonus.

 

 

 

Commencing on the Effective Date, a Participant may elect to defer (a) up to
100% of the Participant’s Compensation for a Plan Year and (b) up to 100% of the
Participant’s bonus for a Plan Year. The amount of Compensation and bonus
deferred by a Participant shall be credited to the Participant’s Deferred
Compensation Account as of the Valuation Date coincident with or immediately
following the date such Compensation and bonus would, but for the Participant’s
Deferral Election, be payable to the Participant.

 

 

 

Option 2. o Deferral of Bonus Only.

 

 

 

Commencing on the Effective Date, a Participant may elect to defer up to % of
any bonus awarded to the Participant during a Plan Year. The amount of bonus
deferred by a Participant shall be credited to the Participant’s Deferred
Compensation Account as of the Valuation Date coincident with or immediately
following such the date such bonus would, but for the Participant’s Deferral
Election, be payable to the Participant.

 

 

 

Option 3. þ Deferral of Excess Contributions

 

 

 

Commencing on the Effective Date, a Participant may elect to defer an amount
equal to the Excess Contributions payable to the Participant during a Plan Year.
Such amount shall be credited to the Participant’s Deferred Compensation Account
as of the Valuation Date coincident with or immediately following the date such
amount would, but for the Participant’s Deferral Election, be payable to the
Participant.

 

3.4 Employer Discretionary Contributions. If selected by the Company below, an
Employer may, in its sole discretion, credit to the Deferred Compensation
Account of any Participant employed by that Employer an amount determined by the
Employer in its sole discretion (an “Employer Discretionary

 

C-6

--------------------------------------------------------------------------------


 

Contribution”) for a Plan Year. Any Employer Discretionary Contribution for a
Plan Year will be credited to a Participant’s Deferred Compensation Account as
of the Valuation Date specified by the Employer.

(select one of the following options)

 

 

o No Employer Discretionary Contributions will be made under the Plan.

 

 

 

þ Employer Discretionary Contributions may be made under the Plan for a Plan
Year as determined by each Employer in its sole discretion.

 

SECTION 4

Deferred Compensation Accounts

 

4.1. Deferred Compensation Accounts. All amounts deferred pursuant to one or
more Deferral Elections under the Plan and any Employer Discretionary
Contributions shall be credited to a Participant’s Deferred Compensation Account
and shall be adjusted under Subsection 4.2

 

4.2. Deferral Account Adjustments and Investment Options. As of each Valuation
Date, the Plan Administrator shall adjust amounts in a Participant’s Deferred
Compensation Account to reflect earnings (or losses) in the Investment Options
(as defined in Subsection 4.4) attributable to the Participant’s Deferred
Compensation Account Earnings (or losses) on amounts in a Participant’s Deferred
Compensation Account shall accrue commencing on the date the Deferred
Compensation Account first has a positive balance and shall continue to accrue
until the entire balance in the Participant’s Deferred Compensation Account has
been distributed. Earnings (or losses) shall be credited to a Participant’s
Deferred Compensation Account based on the realized rate of return (net of any
expenses and taxes paid from the Trust) on the Investment Options attributable
to the Participant’s Deferred Compensation Account.

 

4.3. Vesting. A Participant shall be fully vested in the amounts in the
Participant’s Deferred Compensation Account attributable to the Participant’s
Deferral Elections. If Employer Discretionary Contributions are made under the
Plan, a Participant shall be vested in the amount in the Participant’s Deferred
Compensation Account attributable to Employer Discretionary Contributions in
accordance with the following (select Options 1, 2, or 3 and, if desired, Option
4. and/or Option 5):

 

Option 1. þ Five Year Vesting Schedule

 

Vesting for Participants will be determined by (select one):

 

 

þ Years of Service with the Employer.

 

 

 

o Years of Participation in this Plan.

 

Nonforfeitable Percentage

 

Less than 5 years

 

0

%

5 or more years

 

100

%

 

Option 2 o Seven Year Graded Vesting Schedule

 

Vesting for Participants will be determined by (select one):

 

 

o Years of Service with the Employer.

 

 

 

o Years of Participation in this Plan.

 

Nonforfeitable Percentage

 

Less than 3 years

 

0

%

3 years

 

20

%

4 years

 

40

%

5 years

 

60

%

6 years

 

80

%

7 years

 

100

%

 

C-7

--------------------------------------------------------------------------------


 

Option 3.

o

Other vesting schedule as described below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Option 4.

o

Notwithstanding the foregoing vesting schedule, the balance in a Participant’s
Deferred Compensation Account attributable to Employer Discretionary
Contributions will be forfeited if the Participant’s employment or association
with the Employer is terminated for Good Cause.

 

 

 

Option 5

o

Notwithstanding the foregoing vesting schedule, the entire balance in a
Participant’s Deferred Compensation Account attributable to Employer
Discretionary Contributions will be fully vested upon the Participant’s Early
Retirement Date.

 

For the purpose of determining a Participant’s vested benefit with respect to
Employer Discretionary Contributions, a “Year of Service” means each
twelve-month period of employment or association with the Company and the
Affiliates, and a “Year of Participation” means each twelve-month period of
active participation in the Plan. Notwithstanding the foregoing, a Participant
shall be fully vested in the entire balance in the Participant’s Deferred
Compensation Account upon the Participant’s Normal Retirement Date, death or
becoming disabled (as provided in Subsection 5.2 below), provided the date on
which the Participant dies or becomes disabled occurs while the Participant is
actively employed by or associated with the Employers. The portion of a
Participant’s Deferred Compensation Account in which the Participant is not
fully vested shall be forfeited to the Employer by the Participant.

 

If elected by the Company under Option 4. above, notwithstanding the vesting
schedule selected in Option 1., 2., or 3. above, the balance in a Participant’s
Deferred Compensation Account attributable to Employer Discretionary
Contributions will be forfeited (and neither the Participant nor the
Participant’s beneficiaries will have any rights thereto) if the Participant’s
employment with the Employer is terminated for Good Cause. “Good Cause” means
the Participant’s gross negligence, fraud, dishonesty, or willful violation of
any law or significant policy of the Employer that is committed in connection
with the Participant’s employment by or association with the Employer Whether a
Participant has been terminated for Good Cause shall be determined by the Plan
Administrator

 

4.4 Investment Options. The Company shall, from time to time and in its sole
discretion, select one or more investment vehicles (“Investment Options”) to be
made available as the measuring standards for crediting earnings or losses to
each participant’s Deferred Compensation Account A Participant may select from
such Investment Options in a manner established by the Company, the investment
vehicle or vehicles to apply to his or her accounts and may change such
selections, all in accordance with such rules as the Company may establish.
Notwithstanding the foregoing, the Committee may change the method for crediting
earnings or losses to each participant’s accounts as described above by written
notice to each Participant (including former Participants who then have a
Deferred Compensation Account which would

 

C-8

--------------------------------------------------------------------------------


 

be affected by such change), which notice shall specify the new method for
crediting earnings or losses to be used under this section, the effective date
of such change and the Deferred Compensation Accounts to which such new method
shall apply.

 

SECTION 5

Payment of Benefits

 

5.1. Time and Method of Payment. Payment of the vested portion of a
Participant’s Deferred Compensation Account shall be made as soon as practicable
following the Valuation Date coincident with or next following the Participant’s
Distribution Date; provided, however, that if the Company has elected a daily
Valuation Date, such payment will be made as soon as practicable following the
last business day of the month in which the Participant’s Distribution Date
occurs. Payment of the vested portion of a Participant’s Deferred Compensation
Account shall be made as follows (select one option):

 

Option 1.

o

A single, lump sum payment.

 

 

 

Option 2.

o

Substantially equal monthly installment payments for        months.

 

 

 

Option 3.

þ

Substantially equal monthly installment payments for 60 months with a one-time
option to receive a lump sum payment. The Participant may elect to receive a
single, lump sum payment in lieu of installment payments. Such election must be
made by filing a written election with the Plan Administrator at least 30 days
prior to the time installment payments would otherwise begin, and such election
is subject to approval by the Employer of the Participant.

 

5.2 Payment Upon Disability. In the event a Participant becomes disabled (as
defined below) while the Participant is employed by or associated with an
Employer, payment of the Participant’s Deferred Compensation Account shall be
made (or shall commence) as soon as practicable after the Valuation Date
coincident with or next following the date on which the Plan Administrator
determines that the Participant is disabled. For purposes of this Subsection
5.2, a Participant shall be considered disabled if the Participant is unable to
engage in any substantially gainful activity by reason of any medically
determined physical or mental impairment that can be expected to result in death
or that has lasted or can be expected to last for a continuous period of not
less than twelve months. Whether a Participant is disabled for purposes of the
Plan shall be determined by the Plan Administrator, and in making such
determination, the Plan Administrator may rely on the opinion of a physician (or
physicians) selected by the Plan Administrator for such purpose.

 

5.3. Payment Upon Death of a Participant. A Participant’s Deferred Compensation
Account shall be paid to the Participant’s beneficiary (designated in accordance
with Subsection 5.4) in a single lump sum as soon as practicable following the
Valuation Date coincident with or next following the Participant’s death.

 

5.4. Beneficiary. If a Participant is married on the date of the Participant’s
death, the Participant’s beneficiary shall be the Participant’s spouse, unless
the Participant names a beneficiary or beneficiaries (other than the
Participant’s spouse) to receive the balance of the Participant’s Deferred
Compensation Account in the event of the Participant’s death prior to the
payment of the Participant’s entire Deferred Compensation Account. To be
effective, any beneficiary designation must be filed in writing with the Plan
Administrator in accordance with rules and procedures adopted by the Plan
Administrator for that purpose. A Participant may revoke an existing beneficiary
designation by filing another written beneficiary designation with the Plan
Administrator. The latest beneficiary designation received by the

 

C-9

--------------------------------------------------------------------------------


 

Plan Administrator shall be controlling. If no beneficiary is named by a
Participant, or if the Participant survives all of the Participant’s named
beneficiaries and does not designate another beneficiary, the Participant’s
Deferred Compensation Account shall be paid in the following order of
precedence:

 

 

(a)

The Participant’s spouse;

 

 

 

 

(b)

The Participant’s children (including adopted children) per stripes; or

 

 

 

 

(c)

The Participant’s estate.

 

5.5. Unforeseeable Financial Emergency. If the Plan Administrator determines
that a Participant has incurred an Unforeseeable Financial Emergency, the
Participant may receive in cash the portion of the balance of the Participant’s
Deferred Compensation Account needed to satisfy the Unforeseeable Financial
Emergency, but only if the Unforeseeable Financial Emergency may not be relieved
(a) through reimbursement or compensation by insurance or otherwise or (b) by
liquidation of the Participant’s assets to the extent the liquidation of such
assets would not itself cause severe financial hardship. A payment on account of
an Unforeseeable Financial Emergency shall not be in excess of the amount needed
to relieve such Unforeseeable Financial Emergency and shall be made as soon as
practicable following the date on which the Plan Administrator approves such
payment.

 

5.6. Withholding of Taxes. In connection with the Plan, the Employers shall
withhold any applicable Federal, state or local income tax and any employment
taxes, including Social Security taxes, at such time and in such amounts as is
necessary to comply with applicable laws and regulations.

 

SECTION 6

Miscellaneous

 

6.1. Funding. Each Employer under the Plan shall establish and maintain one or
more trusts (individually, a “Trust”) to hold assets to be used for payment of
benefits under the Plan. The assets of the Trust with respect to benefits
payable to the Participants employed by or associated with an Employer shall
remain the assets of such Employer subject to the claims of its general
creditors. Any payments by a Trust of benefits provided to a Participant under
the Plan shall be considered payment by the applicable Employer and shall
discharge such Employer from any further liability under the Plan for such
payments.

 

6.2. Rights. Establishment of the Plan shall not be construed to give any
Employee or Independent Contractor the right to be retained by the Employers or
to any benefits not specifically provided by the Plan.

 

6.3. Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or locality and the provisions of
Subsection 5.4, no benefit payable at any time under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
or any other encumbrance of any kind or to any attachment, garnishment, or other
legal process of any kind. Any attempt by a person (including a Participant or a
Participant’s beneficiary) to anticipate, alienate, sell, transfer, assign,
pledge, or otherwise encumber any benefits under the Plan, whether currently or
thereafter payable, shall be void. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber such person’s
benefits under the Plan, or if by any reason of such person’s bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Plan,
then the Plan Administrator, in the Plan Administrator’s sole discretion, may
terminate the interest in any such benefits of the person otherwise entitled
thereto under the Plan and may hold or apply such benefits in such manner as the
Plan Administrator may deem proper.

 

C-10

--------------------------------------------------------------------------------


 

6.4. Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts in the Deferred Compensation Account of a Participant that cannot be
distributed because of the Plan Administrator’s inability, after a reasonable
search, to locate a Participant or the Participant’s beneficiary, as applicable,
within a period of two years after the Distribution Date upon which the payment
of benefits became due. Unclaimed amounts shall be forfeited at the end of such
two-year period. These forfeitures will reduce the obligations of the Employers,
if any, under the Plan. After an unclaimed amount has been forfeited, the
Participant or beneficiary, as applicable, shall have no further right to
amounts in the Participant’s Deferred Compensation Account.

 

6.5. Controlling Law. The law of the state New Hampshire shall be controlling in
all matters relating to the Plan to the extent not preempted by Federal law.

 

6.6. Number. Words in the plural shall include the singular, and the singular
shall include the plural.

 

6.7. Action by the Employers. Except as otherwise specifically provided herein,
any action required of or permitted to be taken by an Employer under the Plan
shall be by resolution of its Board of Directors or by resolution of a duly
authorized committee of its Board of Directors or by action of a person or
persons authorized by resolution of such Board of Directors or such committee.

 

6.8. Offset for Obligations to Employer. If, at such time as a Participant or a
Participant’s beneficiary becomes entitled to benefit payments hereunder, the
Participant has any debt, obligation or other liability representing an amount
owing to an Employer or an Affiliate of the Employer, and if such debt,
obligation, or other liability is due and owing at the time benefit payments are
payable hereunder, the Employer may offset the amount owing it or an Affiliate
against the amount of benefits otherwise distributable hereunder.

 

6.9. No Fiduciary Relationship. Nothing contained in this Plan, and no action
taken pursuant to its provisions by either the Employers or the Participants
shall create, or be construed to create a fiduciary relationship between the
Employer and the Participant, a designated beneficiary, other beneficiaries of
the Participant, or any other person.

 

6.10. Claims Procedures. Any person (hereinafter referred to as a “Claimant”)
who believes that he or she is being denied a benefit to which he or she may be
entitled under the Plan may file a written request for such benefit with the
Plan Administrator. Such written request must set forth the Claimant’s claim and
must be addressed to the Plan Administrator, at the Company’s principal place of
business. Upon receipt of a claim, the Plan Administrator shall advise the
Claimant that a reply will be forthcoming within ninety days and shall deliver a
reply within ninety days. The Plan Administrator may, however, extend the reply
period for an additional ninety days for reasonable cause. If the claim is
denied in whole or in part, the Plan Administrator shall issue a written
determination, using language calculated to be understood by the Claimant,
setting forth:

 

 

(a)

The specific reason or reasons for such denial;

 

 

 

 

(b)

The specific reference to pertinent provisions of the Plan upon which such
denial is based;

 

 

 

 

(c)

A description of any additional material or information necessary for the
Claimant to perfect the Claimant’s claim and an explanation why such material or
such information is necessary; and

 

 

 

 

(d)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, and the time limits for requesting such a review.

 

C-11

--------------------------------------------------------------------------------


 

Within sixty days after’ the receipt by the Claimant of the written
determination described above, the Claimant may request in writing, that the
Plan Administrator review the Plan Administrator’s determination. The request
must be addressed to the Plan Administrator, at the Company’s principal place of
business. The Claimant or the Claimant’s duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Plan Administrator. If the Claimant does not
request a review of the Plan Administrator’s determination within such sixty
day-period, the Claimant shall be barred and estopped from challenging the Plan
Administrator’s determination. “Within sixty days after the Plan Administrator’s
receipt of a request for review, the Plan Administrator will review the
determination. After considering all materials presented by the Claimant, the
Plan Administrator will render a written determination, written in a manner
calculated to be understood by the Claimant setting forth the specific reasons
for the decision and containing specific references to the pertinent provisions
of the Plan on which the decision is based. If special circumstances require
that the sixty day time period be extended, the Plan Administrator will so
notify the Claimant and will render the decision as soon as practicable, but no
later than one hundred twenty days after receipt of the request for review.

 

6.11. Notice. Any notice required or permitted to be given under the provisions
of the Plan shall be in writing, and shall be signed by the party giving or
making the same. If such notice, consent or demand is mailed to a party hereto,
it shall be sent by United States certified mail, postage prepaid, addressed to
such party’s last known address as shown on the records of the Employers.
Notices to the Plan Administrator should be sent in care of the Company at the
Company’s principal place of business. The date of such mailing shall be deemed
the date of notice. Either party may change the address to which notice is to be
sent by giving notice of the change of address in the manner set forth above.

 

SECTION 7

Employer Participation

 

7.1. Adoption of Plan. Any Affiliate of the Company may, with the approval of
the Company, adopt the Plan by filing with the Company a resolution of its Board
of Directors to that effect.

 

7.2. Withdrawal from the Plan by Employer. Any Employer shall have the right, at
any time, upon the approval of, and under such conditions as may be provided by
the Plan Administrator, to withdraw from the Plan by delivering to the Plan
Administrator written notice of its election so to withdraw. Upon receipt of
such notice by the Plan Administrator, the portion of the Deferred Compensation
Account of Participants and beneficiaries attributable to amounts deferred while
the Participants were employed by or associated with such withdrawing Employer
shall be distributed from the Trust at the direction of the Plan Administrator
in cash at such time or times as the Plan Administrator in the Plan
Administrator’s sole discretion, may deem to be in the best interest of such
Participants and their beneficiaries. To the extent the amounts held in the
Trust for the benefit of such Participants and beneficiaries are not sufficient
to satisfy the Employer’s obligation to such Participants and their
beneficiaries accrued on account of their employment with the Employer, the
remaining amount necessary to satisfy such obligation shall be an obligation of
the Employer, and the other Employers shall have no further obligation to such
Participants and beneficiaries with respect to such amounts.

 

SECTION 8

Amendment and Termination

 

The Company intends the Plan to be permanent, but reserves the right at any time
to modify, amend or terminate the Plan; provided however, that except as
provided below, any amendment or termination of the Plan shall not reduce or
eliminate any balance in a Participant’s Deferred Compensation Account

 

C-12

--------------------------------------------------------------------------------


 

accrued through the date of such amendment or termination. Upon termination of
the Plan, the Company may provide that notwithstanding the Participant’s
Distribution Date, all Deferred Compensation Account balances will be
distributed on a date selected by the Company.

 

SECTION 9

Change of Control

 

9.1. Overriding Provisions Applicable During a Restricted Period. The following
provisions of this Section 9 will become effective on a Restricted Date as the
result of a Change of Control and will remain in effect during the Restricted
Period beginning on that date until the following related Unrestricted Date, and
during the Restricted Period, will supersede any other provisions of the Plan to
the extent necessary to eliminate any inconsistencies between the provisions of
this Section 9 and any other provisions of the Plan, including any supplements
thereto.

 

9.2. Suspension of Part or All of the Overriding Provisions. If a majority of
the members of the Entire Board are Continuing Directors (provided such majority
is equal to the same number as constituted a majority of the Entire Board
immediately prior to the Change of Control), by the affirmative vote of a
majority of the Entire Board and a majority of those members of the Entire Board
who are Continuing Directors, all or a designated portion or portions of the
following provisions of this Section 9 may be declared not applicable as to the
specified transaction or event. No portion of the provisions of this Section 9
will apply to any transaction or event to the extent such portion is
inconsistent with the requirements of applicable law.

 

9.3. Definitions. For purposes of this Section 9, the definitions set forth in
Paragraphs (a) through (k) below will apply. Definitions set forth elsewhere in
the Plan also will apply to the provisions set forth in this Section 9, except
that where a definition set forth elsewhere in the Plan and a definition set
forth in this Subsection conflict, the definition set forth in this Subsection
will govern.

 

 

(a)

“Acquiring Person” will mean any Person, who or which, together with all
Affiliates and Associates of such Person, is the Beneficial Owner of shares of
common stock of the Company constituting more than 20 percent of the common
stock then outstanding.

 

 

 

 

(b)

“Affiliate” and “Associate” will have the meaning ascribed to such terms in
Rule 12b-2 of the General Rules and Regulations under the Securities Exchange
Act of 1934 (the “Act”).

 

 

 

 

(c)

“Beneficial Owner” will have the meaning ascribed to such term in Rule 13d-3 of
the Act.

 

 

 

 

(d)

“Board of Directors” will mean the Board of Directors of the Company.

 

 

 

 

(e)

A “Change of Control” will be deemed to occur (i) upon any Person becoming an
Acquiring Person if the Board of Directors has not recommended that stockholders
of the Company tender or otherwise sell their common stock to such Acquiring
Person; (ii) upon the approval by the stockholders of the Company of a
reorganization, merger or consolidation, in each case, with respect to which
persons who were stockholders of the Company immediately prior to such
reorganization, merger or consolidation, do not, immediately thereafter, own
more than 50 percent of the combined voting power entitled to vote generally in
the election of directors of the reorganized, consolidated or merged Company’s
then outstanding securities; or (iii) upon a liquidation or dissolution of the
Company or the sale of all or substantially all of the Company’s assets.

 

 

 

 

(f)

“Continuing Director” will mean:

 

 

 

 

 

(i)

any member of the Board of Directors immediately prior to a Change of Control,
or

 

C-13

--------------------------------------------------------------------------------


 

 

 

(ii)

any successor of a Continuing Director who is recommended or elected to succeed
such Continuing Director by a majority of the Continuing Directors then in
office and is neither an Acquiring Person, an Affiliate of an Acquiring Person,
nor a representative or nominee of an Acquiring Person or of any such Affiliate
while such person is a member of the Board of Directors.

 

 

 

 

 

 

Notwithstanding the foregoing, a successor will not be deemed to be a Continuing
Director unless, immediately prior to his or her appointment or election, a
majority of the members of the Entire Board were Continuing Directors (and
unless such majority is equal to the same number as constituted a majority of
the Entire Board immediately prior to the Change of Control).

 

 

 

(g)

“Person” will mean any individual, firm, corporation or other entity, and will
include any “group” as that term is used in Rule 13d-5(b) of the Act.

 

 

 

 

(h)

“Restricted Date” will mean the date on which a Change of Control occurs.

 

 

 

 

(i)

“Restricted Period” will mean the period beginning on a Restricted Date and
ending on the fifth anniversary of such Restricted Date.

 

 

 

 

(j)

“Unrestricted Date” will mean the last day of a Restricted Period.

 

 

 

 

(k)

“Entire Board” will mean the total number of members of the Board of Directors
that there would be if there were no vacancies on such Board.

 

9.4. Benefits Vested on Restricted Date. Effective on a Restricted Date, the
balances in the Deferred Compensation Accounts (including any contributions and
investment earnings after that date) of each Participant who is a Participant in
the Plan on that date will become fully vested and nonforfeitable.

 

9.5. Prohibition Against Amendment. During the Restricted Period, the provisions
of this Section 9 may not be amended or deleted and may not be superseded by any
other provision of the Plan (including the provisions of any exhibit or
supplement thereto).

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers on this 23 day of July, 2001.

 

 

 

Viewpoint International, Inc.

 

 

(Name of Company)

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

ATTEST:

 

 

Its:

 

 

 

C-14

--------------------------------------------------------------------------------


 

AMENDMENT TO THE
VIEWPOINT INTERNATIONAL, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT to the Viewpoint International, Inc. Nonqualified Deferred
Compensation Plan is adopted by Viewpoint International, Inc. (the “Company”),
effective as of the date set forth herein.

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Viewpoint International, Inc. Nonqualified
Deferred Compensation Plan (the “Plan”), and such Plan is currently in effect;
and

 

WHEREAS, the Company wishes to amend the Plan as permitted by Section 8 of the
Plan.

 

NOW, THEREFORE, the Company hereby amends the Plan as follows:

 

1.               Appendix A shall be added to the Plan in the form attached
hereto.

 

2.               This amendment shall be effective immediately upon execution.

 

IN WITNESS WHEREOF, the undersigned has adopted this Amendment effective as of
the dates indicated above.

 

 

 

 

VIEWPOINT INTERNATIONAL, INC.

 

 

 

 

 

Date:

 

 

By

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

Title

 

 

C-15

--------------------------------------------------------------------------------


 

X.15.a.1.1

 

APPENDIX A

SPECIAL RULES APPLICABLE TO 2003 SPECIAL CLOSING BONUSES

 

A1. Exclusion of Certain Bonuses. Notwithstanding any other provision of the
plan to the contrary, Compensation as defined in Section 1.4 of the Plan shall
not include any bonus (a “Closing Bonus”) payable to a Participant contingent on
the consummation of the sale of the Company pursuant to that certain Stock
Purchase Agreement dated as of April 26, 2003 by and among the Oxford
Industries, Inc., the Company, and the stockholders of the Company (the “sale”)
and so no deferral will be effective with respect to any such bonus except as
otherwise expressly provided in this Appendix A.

 

A2. Special Deferral Election. Participants who are notified that they may
become entitled to receive a Closing Bonus equal to or exceeding $250,000 (an
“Eligible Bonus”) may make a special Deferral Election (a “Special Election”)
with respect to any such Eligible Bonus in accordance with the rules set forth
below:

 

 

(a)

The Special Election must be made in writing on the form prescribed by the Plan
Administrator for the purpose of such Special Election and must be delivered to
the Plan Administrator prior to the consummation of the Sale.

 

 

 

 

(b)

The Special Election is subject to the consummation of the Sale and the payment
of an Eligible Bonus.

 

 

 

 

(c)

The Special Election shall not be valid if the actual Closing Bonus paid to the
participant is than $250,000.

 

 

 

 

(d)

The Special Election is applicable solely to an Eligible Bonus and does not
revoke or modify any Deferral Election otherwise in effect under the Plan with
respect to a participant’s Compensation (including any other bonuses).

 

 

 

 

(e)

The Special Election is irrevocable.

 

A3. Special Deferral Amount. A Participant may elect to defer all or any portion
(in a whole percentage or dollar amount ) of an Eligible Bonus. The amount
deferred by a Participant shall be credited to the Participant’s Deferred
Compensation Account at the same time and shall be adjusted under Section 4.2 in
the same manner as any other bonus under the Plan but shall be accounted for
separately from all other amounts credited to such Participant’s Account.

 

A4. Vesting in Special Deferral Amount. A Participant shall be fully vested in
the Participant’s Deferred Compensation Account attributable to the
Participant’s Special Election Pursuant to this Appendix A.

 

A5. Time and Method of Payment. Payment of a Participant’s Deferred Compensation
Account attributable to the Participant’s Special Election shall be made in
accordance with one of the following options elected by the Participant on the
special election form provided to the Participant pursuant to Section A2 above:

 

 

(a)

A single lump sum payment made no sooner than January 1, 2005 and no later than
May 3l, 2007.

 

 

 

 

(b)

Substantially equal annual installment payments commencing on any date elected
by the Participant and ceasing no later than May 31, 2007.

 

C-16

--------------------------------------------------------------------------------


 

Such election is irrevocable and may not be modified at any time for any reason.

 

A6. Other Plan Provisions Apply. The provisions of this Appendix A shall
supercede all inconsistent provisions of the Plan, provided that all other
provisions of the Plan shall apply with respect to a Participant and the
Deferred Compensation Account attributable to the Participant’s Special Election
made in accordance with this Appendix A to the extent not inconsistent with the
provisions of this Appendix A as determined by the Plan Administrator in its
sole and absolute discretion.

 

C-17

--------------------------------------------------------------------------------


 

AMENDMENT TO THE
VIEWPOINT INTERNATIONAL, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Pursuant to § 8 of the Viewpoint International, Inc. Executive Deferred
Compensation plan (the “PLAN”), Viewpoint International, Inc. (the “Company”)
hereby amends the Plan as follows:

 

1.

 

Effective as of January 1, 2005, Section 1.18 of the Plan shall be amended to
read as follows:

 

“The Plan Administrator means a committee of at least three (3) persons
appointed by the Company.”

 

2.

 

Effective as of January 1, 2005, Section 3.1 of the Plan shall be amended to
read as follows:

 

“3.1 Eligibility and Participation. Subject to the conditions and limitations of
the Plan, the following persons are eligible to participate in the Plan: Any
Employee who is Employed by the Employer and who is determined by the Employer,
in its sole discretion, to be both (i) a member of a select group of management
or highly compensated employees and (ii) eligible to participate in the Plan.
Any individuals specified by the Employer may be changed by action of the
Employer. An Employee shall become a Participant in the Plan upon the execution
and filing with the plan Administrator of a written election to defer a portion
of the Employee’s Compensation. A participant shall remain a Participant until
the entire balance of the Participant’s Deferred Compensation Account has been
distributed.”

 

3.

 

Except as specifically set forth herein, the terms of the plan shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
date set forth below.

 

 

VIEWPOINT INTERNATIONAL, INC.

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

C-18

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TOMMY BAHAMA PLAN

 

SPECIAL RULES APPLICABLE TO 2005 COMPENSATION

 

Notwithstanding any other provision of the Tommy Bahama Plan to the contrary,
the provisions of this Exhibit D shall supersede all inconsistent provisions of
the Tommy Bahama Plan with respect to amounts deferred in taxable years
beginning after December 31, 2004 and before January 1, 2006 (and earnings on
such amounts) and earnings in 2005 on deferrals made in taxable years before
January 1, 2005.  All other provisions of the Tommy Bahama Plan shall apply with
respect to such deferrals to the extent not inconsistent with the provisions of
this Exhibit D or Section 409A of the Code, as determined by the Committee in
its sole and absolute discretion.  This Exhibit D is intended to (a) satisfy the
requirements of Section 409A(a)(2), (3) and (4) of the Code for deferrals made
after December 31, 2004 and before January 1, 2006 and (b) not constitute a
material modification of the Tommy Bahama Plan with respect to amounts deferred
before January 1, 2005.

 

1.                                       Account(s).  A separate bookkeeping
account shall be established to account for deferrals made in taxable years
beginning after December 31, 2004 and before January 1, 2006 (and any earnings
on such deferrals) and earnings in 2005 on deferrals made in taxable years
before January 1, 2005.  The portion of any Deferred Compensation Account that
was not fully vested on December 31, 2004 shall be treated as a deferral made in
taxable years beginning after December 31, 2004.

 

2.                                       Deferral Elections.  In no event may a
Deferral Election be made later than the last day of the Plan Year preceding the
Plan Year in which the amount being deferred is earned by the Participant,
except that a Deferral Election with respect to Excess Contributions payable to
the Participant in 2005 may be made on or before December 31, 2004 in accordance
with Q&A 21 of IRS Notice 2005-1.

 

3.                                       Time and Method of Payment.  In order
for a termination of employment or association with the employers to qualify as
a Distribution Event, the termination of employment or association must qualify
as a “separation from service” within the meaning of Section 409A of the Code
and the regulations thereunder.  Section 5.1 of the Tommy Bahama Plan is amended
to provide that distributions shall be made in a single, lump sum payment and
will commence in the first calendar month that is 6 months from the
Participant’s Distribution Date.

 

4.                                       Disability or Death.  If distribution
is made as a result of the Participant’s disability or death under Sections 5.2
or 5.3 of the Tommy Bahama Plan, distribution will commence in the first month
of the calendar quarter immediately following the quarter in which his or her
disability or death occurred.  A Participant shall be considered disabled if the
Participant is unable to engage in any substantially gainful activity by reason
of any medically determined physical or mental impairment that can be expected
to result in death or that can be expected to last from a continuous period of
not less than twelve months.

 

5.                                       Unforeseeable Financial Emergency.  The
provisions of Sections 1.20, 3.2(c) and 5.5 of the Tommy Bahama Plan shall not
apply, and Section 7.2(d) of the Plan shall apply as if incorporated in the
Tommy Bahama Plan.

 

D-1

--------------------------------------------------------------------------------


 

6.                                       Delay of Payments Under Certain
Circumstances.  Section 7.2(e) of the Plan shall apply as if incorporated in the
Tommy Bahama Plan.

 

7.                                       Amendment and Termination.  The
provisions of Section 8 of the Tommy Bahama Plan shall not apply, and
Section 10.12 of the Plan shall apply as if incorporated in the Tommy Bahama
Plan.

 

D-2

--------------------------------------------------------------------------------